Exhibit 10.2

 

Execution Version



HALCÓN RESOURCES CORPORATION

 

BACKSTOP COMMITMENT AGREEMENT

 

August 2, 2019

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

 

Page

1.

CERTAIN DEFINITIONS

2

 

 

 

 

2.

THE BACKSTOP COMMITMENT

9

 

2.1

Backstop Commitment

9

 

2.2

Escrow; Closing

10

 

2.3

Expense Reimbursement

11

 

2.4

Funding Default

11

 

 

 

 

3.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

12

 

3.1

Organization

12

 

3.2

Due Authorization, Execution and Delivery; Enforceability

12

 

3.3

Authorized and Issued Equity Interests

13

 

3.4

Consents

13

 

3.5

No Conflicts

13

 

3.6

Company Information

14

 

3.7

Absence of Certain Changes

14

 

3.8

No Violation; Compliance with Laws

14

 

3.9

Legal Proceedings

14

 

3.10

No Unlawful Payments

14

 

3.11

Compliance with Money Laundering Laws

14

 

3.12

No Broker’s Fees

15

 

3.13

Investment Company Act

15

 

3.14

Takeover Statutes

15

 

3.15

Arm’s-Length

15

 

3.16

Title to Real Property

15

 

3.17

No Undisclosed Relationships

16

 

3.18

Licenses and Permits

16

 

3.19

Environmental

16

 

3.20

Tax Matters

17

 

3.21

Employee Benefit Plans

18

 

3.22

Internal Control Over Financial Reporting

18

 

3.23

Disclosure Controls and Procedures

19

 

3.24

Material Contracts

19

 

3.25

Insurance

19

 

3.26

Intellectual Property

19

 

3.27

No Other Representations and Warranties

21

 

i

--------------------------------------------------------------------------------



 

4.

REPRESENTATIONS AND WARRANTIES OF EACH BACKSTOP PARTY

21

 

4.1

Organization

21

 

4.2

Due Authorization

21

 

4.3

Due Execution; Enforceability

21

 

4.4

No Registration Under the Securities Act; Selling Restrictions

21

 

4.5

Acquisition for Investment

22

 

4.6

No Conflicts

22

 

4.7

Consents and Approvals

22

 

4.8

Investor Representation

22

 

4.9

Investment Experience

22

 

4.10

Sufficiency of Funds

22

 

4.11

Ownership

22

 

4.12

Legal Proceedings

23

 

4.13

No Broker’s Fee

23

 

4.14

Independent Investigation

23

 

 

 

 

5.

COVENANTS

23

 

5.1

Conduct of Business

23

 

5.2

Non-Disclosure of Holdings Information

24

 

5.3

Use of Proceeds

24

 

5.4

Blue Sky

24

 

5.5

Senior Noteholder Rights Offering

25

 

5.6

The New Common Shares

25

 

5.7

Backstop Notice

25

 

5.8

Facilitation

25

 

5.9

Access to Information; Confidentiality

25

 

5.10

Regulatory Approvals

27

 

 

 

 

6.

CONDITIONS TO THE BACKSTOP PARTIES’ CLOSING OBLIGATIONS

28

 

6.1

Conditions to the Backstop Parties’ Closing Obligations

28

 

ii

--------------------------------------------------------------------------------



 

 

6.2

Conditions to the Company’s Closing Obligations

30

 

 

 

 

7.

INDEMNIFICATION AND CONTRIBUTION

31

 

7.1

Indemnification Obligations

31

 

7.2

Indemnification Procedure

31

 

7.3

Settlement of Indemnified Claims

32

 

7.4

Contribution

33

 

7.5

Treatment of Indemnification Payments

33

 

 

 

 

8.

MISCELLANEOUS

33

 

8.1

Notice

33

 

8.2

Assignment

34

 

8.3

Survival

35

 

8.4

Entire Agreement

35

 

8.5

Waivers and Amendments

35

 

8.6

Governing Law; Jurisdiction; Venue; Process

36

 

8.7

Counterparts

36

 

8.8

Headings

36

 

8.9

Severability

36

 

8.10

Termination

36

 

8.11

Breach

37

 

8.12

Effect of Termination

37

 

8.13

Waiver of Jury Trial

38

 

8.14

Damages

38

 

8.15

Specific Performance

38

 

8.16

No Reliance

38

 

8.17

Publicity

39

 

8.18

Settlement Discussions

39

 

8.19

No Recourse

39

 

8.20

Other Interpretive Matters

39

 

iii

--------------------------------------------------------------------------------



 

HALCÓN RESOURCES CORPORATION
BACKSTOP COMMITMENT AGREEMENT
August 2, 2019

 

BACKSTOP COMMITMENT AGREEMENT, dated as of August 2, 2019 (this “Agreement”),
among Halcón Resources Corporation (the “Company”), a Delaware corporation
(collectively, with Halcón Resources Operating, Inc., Halcón Holdings, Inc.,
Halcón Energy Properties, Inc., Halcón Permian, LLC, Halcón Field Services, LLC,
and Halcón Operating Co., Inc., the “Company Parties” or the “Debtors”) and the
parties set forth on Schedule 1 hereto (each a “Backstop Party” and
collectively, the “Backstop Parties”).  The Company and each Backstop Party is
referred to herein, individually, as a “Party” and, collectively, as the
“Parties.”

 

RECITALS

 

WHEREAS, the Company is the issuer of those certain 6.75% Senior Notes due 2025
(the “Senior Notes”) issued under that certain indenture, dated as of
February 16, 2017 (as amended, modified, or otherwise supplemented from time to
time, the “Senior Notes Indenture”), by and among the Company, each of the
guarantors named therein, and U.S. Bank National Association, as indenture
trustee.

 

WHEREAS, the Parties have engaged in arm’s-length, good faith discussions
regarding a restructuring of certain of the Company’s indebtedness and other
obligations, including the Company’s indebtedness and obligations under the
Revolving Credit Agreement and Senior Notes Indenture.

 

WHEREAS, the Parties, and certain other Senior Noteholders, together with their
respective successors and permitted assigns and any subsequent Senior Noteholder
that becomes party to the RSA in accordance with the terms thereof
(collectively, the “Consenting Creditors”), entered into that certain
Restructuring Support Agreement, dated as of the date hereof (the “RSA”),
pursuant to which the Parties agreed to, among other things, support a
restructuring of the Company’s capital structure (the “Restructuring”).

 

WHEREAS, consistent with the RSA, the Restructuring is anticipated to be
implemented through a prepackaged plan of reorganization (as may be
supplemented, amended, or modified from time to time, the “Plan”), a
solicitation of votes thereon (the “Solicitation”), the Rights Offerings and the
commencement by the Company of voluntary cases (the “Chapter 11 Cases”) under
chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the
United States Bankruptcy Court for the Southern District of Texas (the
“Bankruptcy Court”).

 

WHEREAS, in connection with the Restructuring and pursuant to the Plan, among
other things, (a) the Company will conduct an equity rights offering
(the “Senior Noteholder Rights Offering”), by distributing to each Senior
Noteholder rights to purchase such Senior Noteholder’s pro rata share of the New
Common Shares (defined below) available to be purchased in connection with the
Senior Noteholder Rights Offering, and in an amount consistent with the
Restructuring Term Sheet, for an aggregate purchase price of $150,150,000.00,
and (b) subject to the terms and conditions contained in this Agreement, each

 

1

--------------------------------------------------------------------------------



 

Backstop Party has agreed to purchase (on a several and not joint basis) an
aggregate amount of New Common Shares equal to its Backstop Obligation (as
defined below).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties, and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:

 

1.                                      CERTAIN DEFINITIONS

 

The following terms have the meanings set forth below:

 

“Ad Hoc Noteholder Group”  has the meaning set forth in the RSA.

 

“Affiliate” of any Person means any Person that directly or indirectly controls,
or is under common control with, or is controlled by, such Person.  As used in
this definition, “control” (including with its correlative meanings, “controlled
by” and “under common control with”) shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person (whether through ownership of securities or partnership or
other ownership interests, by contract or otherwise).

 

“Aggregate Commitment Amount” means USD $150,150,000.00.

 

“Agreement” has the meaning assigned to it in the Preamble hereto.

 

“Antitrust Authorities” means the United States Federal Trade Commission, the
Antitrust Division of the United States Department of Justice, the attorneys
general of the several states of the United States and any other governmental
entity, whether domestic or foreign, having jurisdiction pursuant to the
Antitrust Laws.

 

“Antitrust Laws” means the Sherman Act, the Clayton Act, the HSR Act, the
Federal Trade Commission Act, and any other Law, whether domestic or foreign,
governing agreements in restraint of trade, monopolization, pre-merger
notification, the lessening of competition through merger or acquisition or
anti-competitive conduct, and any foreign investment Laws.

 

“Approval Order” means an order entered by the Bankruptcy Court in the Chapter
11 Cases authorizing the Company (on behalf of the Debtors) to assume this
Agreement, including all exhibits and other attachments hereto.

 

“Backstop Commitment” means, with respect to each Backstop Party, the maximum
amount of consideration in exchange for New Common Shares that such Backstop
Party may be required to pay under this Agreement.  Such amounts are set forth
opposite each Backstop Party’s name in Schedule 1 hereto.  The aggregate
Backstop Commitments under this Agreement shall equal $150,150,000.00.

 

2

--------------------------------------------------------------------------------



 

“Backstop Commitment Premium” means (a) in the event of the purchase of New
Common Shares by any Backstop Party in accordance with this Agreement, 6.00% of
such Backstop Party’s Backstop Commitment, payable in the form of New Common
Shares issued at the Per Share Price, and (b) in the event this Agreement is
terminated by the Required Backstop Parties under Section 8.10.4, 6.00% of such
Backstop Party’s Backstop Commitment, payable in full in cash.

 

“Backstop Notice” has the meaning assigned to it in Section 2.1.3 hereto.

 

“Backstop Obligation” means, with respect to each Backstop Party, the amount of
New Common Shares required to be purchased by it on the Effective Date, in an
amount equal to the product of:  (a) the Remaining Shares; and (b) such Backstop
Party’s Backstop Percentage.

 

“Backstop Party” and “Backstop Parties” have the meanings assigned to them in
the Preamble hereto.

 

“Backstop Party Professionals” means (a) Paul, Weiss, Rifkind, Wharton &
Garrison LLP, as counsel to the Ad Hoc Noteholder Group, (b) one local counsel
to the Ad Hoc Noteholder Group, (c) one financial advisor to the Ad Hoc Group of
Noteholders, and (d) other professional advisors for specialized areas of
expertise as circumstances warrant, which are retained by Consenting Creditors,
with the consent of the Company (which consent shall not be unreasonably
delayed, conditioned or withheld).

 

“Backstop Percentage” means, with respect to a Backstop Party, the figure
expressed as a percentage, calculated by dividing: (a) such Backstop Party’s
Backstop Commitment; by (b) the Aggregate Commitment Amount.  Such percentages
are set forth opposite each Backstop Party’s name in Schedule 1 attached hereto.

 

“Backstop Purchase” has the meaning assigned to it in Section 2.1.2(b) hereto.

 

“Bankruptcy Code” means Chapter 11 of Title 11 of the United States Code.

 

“Bankruptcy Court” has the meaning assigned to it in the Recitals hereto.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by Law to
close.

 

“Chapter 11 Cases” has the meaning assigned to it in the Recitals hereto.

 

“Closing” has the meaning assigned to it in Section 2.2.2(a) hereto.

 

“Company” has the meaning assigned to it in the Preamble hereto.

 

“Company Disclosure Schedule” means the disclosure schedule delivered by the
Company to the Backstop Parties on the date of this Agreement.

 

“Company Information” means all of the reports, schedules, forms, statements and
other documents (including exhibits and other information incorporated therein)
posted or filed by the Company with the SEC pursuant to the reporting
requirements set forth in the Exchange Act.

 

3

--------------------------------------------------------------------------------



 

“Company Parties” has the meaning assigned to it in the Preamble hereto.

 

“Company Plan” and “Company Plans” have the meanings assigned to them in
Section 3.21.1 hereto.

 

“Confirmation Order” has the meaning set forth in the RSA.

 

“Consenting Creditors” has the meaning assigned to in the Recitals hereto.

 

“Debtors” has the meaning assigned to it in the Preamble hereto.

 

“Defaulting Backstop Party” means each Backstop Party that causes a Funding
Default.

 

“Definitive Documents” has the meaning set forth in the RSA.

 

“Disclosure Statement” has the meaning assigned to in the RSA.

 

“Effective Date” has the meaning set forth in the Restructuring Term Sheet.

 

“Entity” has the meaning set forth in section 101(15) of the Bankruptcy Code.

 

“Environmental Laws” means all applicable Laws (including common law), rules,
regulations, codes, ordinances, orders in council, orders, decrees, treaties,
directives, judgments or legally binding agreements promulgated or entered into
by or with any governmental entity, relating to the protection of the
environment, preservation or reclamation of natural resources, the generation,
management, use, transportation, treatment, storage, disposal, release or
threatened release of, or exposure to, any Hazardous Material or to occupational
health and safety matters (to the extent relating to the management of or
exposure to Hazardous Materials).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company is, or at any relevant time during the past six
years was, treated as a single employer under section 414(b), (c), (m) or (o) of
the Internal Revenue Code.

 

“Event” means any event, change, effect, circumstance, occurrence, development,
condition, result, state of facts or change of facts.

 

“Excepted Liens” has the meaning set forth in the Revolving Credit Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exit Facility” means financing to be provided to the Debtors, as reorganized on
the Effective Date in accordance with the Plan, in form and substance reasonably
acceptable to the Required Backstop Parties.

 

“Expense Reimbursement” has the meaning assigned to it in Section 2.3.1 hereto.

 

“Filing Party” has the meaning assigned to it in Section 5.10.2 hereto.

 

“Funding Amount” has the meaning assigned to it in Section 2.1.3 hereto.

 

4

--------------------------------------------------------------------------------



 

“Funding Default” means the failure by any Backstop Party to pay the Purchase
Price with respect to its Backstop Obligation by the Effective Date in
accordance with Section 2.2.

 

“GAAP” means U.S. generally accepted accounting principles.

 

“Hazardous Materials” means all pollutants, contaminants, hazardous wastes,
chemicals, hazardous materials, and hazardous substances, including any
sulphuric or other acid, explosive or radioactive substances or petroleum or
petroleum distillates, asbestos or asbestos containing materials, lead in any
form (including soluble and particulate), arsenic, polychlorinated biphenyls,
urea-formaldehyde or radon gas that are subject to regulation or which can give
rise to liability under any Environmental Law because of their hazardous or
deleterious properties or characteristics.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended from time to time.

 

“Indemnified Claim” has the meaning assigned to it in Section 7.2 hereto.

 

“Indemnified Losses” has the meaning assigned to it in Section 7.1 hereto.

 

“Indemnified Person” has the meaning assigned to it in Section 7.1 hereto.

 

“Indemnifying Party” and “Indemnifying Parties” have the meanings assigned to
them in Section 7.1 hereto.

 

“Intellectual Property” means any and all of the following in any jurisdiction
throughout the world, and all corresponding rights: (a) material inventions,
patents and industrial designs (including utility model rights, design rights
and industrial property rights), patent and industrial design applications, and
patent disclosures, together with all reissues, continuations,
continuations-in-part, revisions, divisionals, extensions, and reexaminations;
(b) material trademarks, service marks, designs, trade dress, logos, slogans,
trade names, business names, corporate names, Internet domain names, and all
other indicia of origin, all applications and registrations in connection
therewith, and all goodwill associated with any of the foregoing (this clause
(b), “Marks”); (c) material works of authorship, copyrights, software, data,
database rights and moral rights, and all applications and registrations in
connection therewith; (d) trade secrets and other confidential information,
including know how, methods, processes, techniques, formulae, and product
specifications; (e) material rights of privacy and publicity, including rights
to the use of names of real persons; and (f) material other intellectual
property rights.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended.

 

“Joinder Agreement” has the meaning assigned to it in Section 8.2 hereto.

 

“Joint Filing Party” has the meaning assigned to it in Section 5.10.3.

 

“Knowledge of the Company” means the actual knowledge of Richard Little, Quentin
Hicks and David Elkouri.

 

5

--------------------------------------------------------------------------------



 

“Law” means any law (including common law), statute, ordinance, treaty, rule,
regulation, policy or requirement of any governmental authority and
authoritative interpretations thereon, in each case, applicable to or binding on
such Person or any of its properties or to which such Person or any of its
properties is subject.

 

“Leased Real Property” has the meaning assigned to it in Section 3.16.2.

 

“Legal Proceedings” has the meaning assigned to it in Section 3.9 hereto.

 

“Lien” means any lien, adverse claim, charge, option, right of first refusal,
servitude, security interest, mortgage, pledge, deed of trust, easement,
encumbrance, restriction on transfer, conditional sale or other title retention
agreement, defect in title, lien or judicial lien as defined in Sections 101(36)
and (37) of the Bankruptcy Code or other restrictions of a similar kind.

 

“Material Adverse Effect” means any Event occurring after the date hereof that,
individually or together with all other Events, has had or would reasonably be
expected to have a material and adverse effect on the business, results of
operations or condition (financial or otherwise) of the Company Parties, or the
properties, assets, finances or liabilities of the Company Parties, taken as a
whole; provided that “Material Adverse Effect” shall not include any Event
occurring after the date hereof and arising out of or resulting from:
(a) conditions or effects that generally affect persons or entities engaged in
the industries, business, markets, financial conditions or the geographic area
in which the Company Parties operate taking into consideration any Event that is
related to the operations of the Company in the specific geographical and
geological areas in which it operates, (b) general economic conditions in
regions and markets in which the Company Parties operate, (c) regional, national
or international political or social conditions, including acts of war,
terrorism or natural disasters, escalation or material worsening of hostilities,
whether or not pursuant to the declaration of a national emergency or war, or
the occurrence of any military or terrorist attack upon the United States or its
territories, possessions, diplomatic or consular offices or upon any military
installation, equipment or personnel of the United States, (d) financial,
banking, securities, credit, or commodities markets, prevailing interest rates
or general capital markets conditions, (e) changes in United States generally
accepted accounting principles, (f) changes in Laws, orders, or other binding
directives issued by any governmental entity, (g) the taking of any action or
any inaction required by this Agreement, the RSA, the Restructuring Term Sheet,
the Plan, or any action or inaction in connection with the Chapter 11 Cases,
including the commencement, announcement and pendency of the Chapter 11 Cases,
or (h) any action or inaction consented to or requested by the Consenting
Creditors; provided, that exceptions set forth in clauses (a), (b), (c) and
(d) of this definition shall not apply to the extent that such Event is
disproportionately adverse to the Company Parties, taken as a whole, as compared
to other companies comparable in size and scale to the Company Parties operating
in the industries and same geographical area in which the Company Parties
operate.

 

“Marks” has the meaning assigned to it in the definition of Intellectual
Property.

 

“Material Contracts” means (a) all “plans of acquisition, reorganization,
arrangement, liquidation or succession” and “material contracts” (as such terms
are defined in Items 601(b)(2) and 601(b)(10) of Regulation S-K under the
Exchange Act) to which the Company is a party, (b) any contracts to which the
Company is a party that are likely to reasonably involve consideration of more
than $10,000,000, in the aggregate, over a twelve-month period, and

 

6

--------------------------------------------------------------------------------



 

(c) all contracts: (i) the Company is granted a right or license with respect to
any material Intellectual Property of any other Person thereunder, which right
or license is material to the Company’s business; (ii) the Company grants to any
other Person thereunder any right or license with respect to any material Owned
IP; or (iii) the Company’s ability to use, own, license, transfer, enforce, or
disclose any material Owned IP is adversely affected, including settlement
agreements, but in the case of (i) and (iii), excluding Off-the-Shelf Licenses.

 

“MIP” means a post-emergence management incentive plan to be implemented by the
board of the Company after the Effective Date as further described in the Plan.

 

“Money Laundering Laws” has the meaning assigned to it in Section 3.11 hereto.

 

“New Common Shares” means shares of common stock of the Company as reorganized
on the Effective Date in accordance with the Plan.

 

“Notice of Assignment” has the meaning assigned to it in Section 8.2 hereto.

 

“Off-the-Shelf License” means any license for unmodified, commercially available
“off-the-shelf” software that is used in the Company’s internal “back-office”
operations for which the Company pays an aggregate fee, royalty, or other
consideration for any such software or group of related Software licenses of no
more than $50,000.

 

“Offering Deadline” means the date on which the subscription period for the
Senior Noteholder Rights Offering shall expire (as such date may be extended
pursuant to the Plan and the Senior Noteholder Rights Offering Procedures).

 

“Owned IP” means all Intellectual Property owned or purported to be owned by any
Group Company, including the Registered IP.

 

“Party” and “Parties” have the meanings assigned to them in the Preamble hereto.

 

“Perella” has the meaning assigned to it in Section 5.9.1 hereto.

 

“Per Share Price” means an amount equal to the price at which one share of the
New Common Shares is sold to holders of Senior Notes in the Senior Noteholder
Rights Offering pursuant to the Senior Noteholder Rights Offering Documents.

 

“Person” includes any individual, corporation, partnership, joint venture,
association, joint stock company, limited liability company, limited
partnership, trust, estate, unincorporated organization, governmental unit (as
defined in section 101(27) of the Bankruptcy Code), or other Entity.

 

“Petition Date” has the meaning assigned to it in the Plan.

 

“Plan” has the meaning assigned to it in the Recitals hereto.

 

“Purchase Price” means, with respect to any Backstop Party, the applicable
purchase price in respect of its Backstop Purchase calculated as the product
(expressed in U.S. dollars) of (a) such Backstop Party’s Backstop Obligation,
multiplied by (b) the Per Share Price.

 

“Real Property” means, collectively, all right, title and interest (including
any leasehold estate) in and to any and all parcels of or interests in real
property owned in fee simple or leased by the Company or any of its
Subsidiaries, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, all improvements and appurtenant fixtures
incidental to the ownership or lease thereof.

 

7

--------------------------------------------------------------------------------



 

“Registered IP” has the meaning assigned to it in Section 3.26.1 hereto.

 

“Related Party Agreement” has the meaning assigned to it in Section 3.17 hereto.

 

“Remaining Shares” means the aggregate number of New Common Shares that have not
been subscribed for and purchased, if any, in the Senior Noteholder Rights
Offering as of the Offering Deadline.

 

“Replacement Period” has the meaning assigned to it in Section 2.4.1 hereto.

 

“Replacement Purchase” has the meaning assigned to it in Section 2.4.1 hereto.

 

“Replacing Backstop Parties” has the meaning assigned to it in Section 2.4.1
hereto.

 

“Required Backstop Parties” has the meaning assigned to it in Section 8.5
hereto.

 

“Reserve Report” has the meaning assigned to it in Section 3.16.1 hereto.

 

“Restructuring” has the meaning assigned to it in the Recitals hereto.

 

“Restructuring Term Sheet” has the meaning assigned to it in the RSA.

 

“Revolving Credit Agreement” has the meaning assigned to it in the Restructuring
Term Sheet.

 

“Rights Offerings” has the meaning set forth in the RSA for “Equity Rights
Offerings.”

 

“RSA” has the meaning assigned to it in the Recitals hereto.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Senior Noteholder Rights Offering” has the meaning assigned to it in the
Recitals hereto.

 

“Senior Noteholder Rights Offering Documents” means this Agreement and the
Senior Noteholder Rights Offering Procedures.

 

“Senior Noteholder Rights Offering Procedures” means the procedures governing
the Senior Notes Rights Offering, in form and substance reasonably acceptable to
the Required Backstop Parties.

 

“Senior Notes” has the meaning assigned to it in the Recitals hereto.

 

“Senior Notes Indenture” has the meaning assigned to it in the Recitals hereto.

 

“Solicitation” has the meaning assigned to it in the Recitals hereto.

 

8

--------------------------------------------------------------------------------



 

“Subscription Agent” means Kurtzman Carson Consultants LLC, together with its
affiliates and subcontractors.

 

“Subscription Account” has the meaning assigned to it in Section 2.1.3 hereto.

 

“Subscription Amount” has the meaning assigned to it in Section 2.1.2(a) hereto.

 

“Subscription Funding Date” has the meaning assigned to it in Section 2.2.1
hereto.

 

“Subscription Rights” means those certain rights to purchase New Common Shares
pursuant to the Senior Noteholder Rights Offering at the “Per Share Price” per
share, which the reorganized Company will issue to participating Senior
Noteholders pursuant to the Plan.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, joint venture or other legal entity as to which
such Person (either alone or through or together with any other Subsidiary or
Affiliate), (a) owns, directly or indirectly, more than fifty percent (50%) of
the stock or other equity interests, (b) has the power to elect a majority of
the board of directors or similar governing body thereof or (c) has the power to
direct, or otherwise control, the business and policies thereof by contract,
equity ownership or otherwise.

 

“Takeover Statute” means any restrictions contained in any “fair price,”
“moratorium,” “control share acquisition”, “business combination” or other
similar anti-takeover statute or regulation.

 

“Tudor” has the meaning assigned to it in Section 5.9.1 hereto.

 

“Warrants” has the meaning assigned to it in the RSA.

 

“Weil” has the meaning assigned to it in Section 5.9.1 hereto.

 

2.                                      THE BACKSTOP COMMITMENT

 

2.1                               Backstop Commitment.

 

2.1.1                     New Common Shares.  The Senior Noteholder Rights
Offering will be made, and the New Common Shares will be issued and sold in
reliance upon, the exemption from registration under the Securities Act provided
in section 1145 of the Bankruptcy Code, and all New Common Shares (other than
the New Common Shares issued on account of the Backstop Commitment Premium to
the Backstop Parties) will be issued in reliance upon such exemption.  The
issuance of the New Common Shares to the Backstop Parties on account of the
Backstop Obligations and the Backstop Commitment Premium will be made in
reliance on the exemption from registration provided by section 4(a)(2) and
Regulation D of the Securities Act or another available exemption from
registration under the Securities Act, and, in each case, the Disclosure
Statement, Confirmation Order and Plan shall include a statement to such effect.

 

2.1.2                     The Rights Offering and the Backstop Commitment. 
(a) On and subject to the terms and conditions hereof and the Senior Noteholder
Rights Offering Procedures, including entry of the Confirmation Order, each
Backstop Party agrees, severally and not jointly, to (i) fully exercise all
Subscription Rights that

 

9

--------------------------------------------------------------------------------



 

are properly issued to it and its Affiliates pursuant to the Senior Noteholder
Rights Offering, (ii) duly purchase all New Common Shares issuable to it and its
Affiliates pursuant to such exercise (the “Subscription Amount”) at the
applicable Per Share Price and (iii) complete, duly execute and submit a
subscription exercise form and any other documentation required pursuant to the
Senior Noteholder Rights Offering Procedures and the Plan.

 

(b)                                 On and subject to the terms and conditions
hereof, including entry of the Confirmation Order, each Backstop Party agrees,
severally and not jointly, to (i) purchase an aggregate number of New Common
Shares equal to its Backstop Obligation (the “Backstop Purchase”) for an amount
equal to the Purchase Price and (ii) complete, duly execute and submit a
subscription exercise form and any other documentation required pursuant to the
Senior Noteholder Rights Offering Procedures and the Plan.

 

2.1.3                     Backstop Notice.  On or before the fifth (5th)
Business Day after the Offering Deadline, the Subscription Agent on behalf of
the Company shall notify each Backstop Party in writing (the “Backstop Notice”)
as to: (a) the Remaining Shares; (b) its consequent Backstop Obligation; (c) the
aggregate amount payable on the Effective Date with respect to such Backstop
Party’s Subscription Amount and Backstop Obligation (collectively, the “Funding
Amount”); and (d) the account information (including wiring instructions) for
the account to which such Backstop Party shall deliver and pay the Funding
Amount, which account may be an escrow account and the Funding Amount (the
“Subscription Account”).

 

2.2                               Escrow; Closing.

 

2.2.1                     Escrow.  No later than two (2) Business Days prior to
the Effective Date (such date, the “Subscription Funding Date”), each Backstop
Party shall deliver and pay its Funding Amount by wire transfer of immediately
available funds in U.S. dollars into the Subscription Account in satisfaction of
such Backstop Party’s Backstop Commitment.

 

2.2.2                     Closing.  (a) Subject to Article VI, the closing of
the transactions contemplated hereby (the “Closing”) shall take places at the
offices of Weil, Gotshal & Manges LLP, 767 5th Avenue, New York, NY 10253, at
5:00 p.m., New York City time, on the Effective Date contemporaneously with the
substantial consummation of the Plan.

 

(b)                                 At the Closing, the funds held in the
Subscription Account shall be released to the Company.

 

(c)                                  At the Closing, issuance of the Remaining
Shares will be made by the Reorganized Company to each Backstop Party against
payment of the applicable portion of such Backstop Party’s Funding Amount, in
satisfaction of such Backstop Party’s Backstop Commitment.

 

10

--------------------------------------------------------------------------------



 

2.2.3                     Premium.  Subject to Section 2.4, the Company hereby
agrees to pay each Backstop Party its Backstop Commitment Premium, which premium
shall be deemed earned upon the effective date of this Agreement and payable
upon the earlier of (a) the Effective Date and (b) termination of this Agreement
by the Requisite Backstop Parties, pursuant to Section 8.10.4.

 

2.2.4                     Certain Tax Matters. All parties hereto agree to treat
the transactions contemplated by this Agreement as follows for U.S. federal
income tax purposes: (a) the Backstop Obligation shall be treated as a put
option; (b) the Backstop Commitment Premium herein shall be treated as
remuneration to the Backstop Parties for agreeing to enter into such put option;
and (c) no party shall take any position or action inconsistent with such
treatment and/or characterization, except, in each case, to the extent otherwise
required by applicable Law.

 

2.2.5                     Withholding.  Except as otherwise required by
applicable Law, the Company shall not withhold any taxes with respect to the
Backstop Commitment Premium.

 

2.3                               Expense Reimbursement.

 

2.3.1                     The Company agrees to pay or reimburse when due, to
the extent not otherwise paid pursuant to the RSA or in connection with the
Chapter 11 Cases or another order of the Bankruptcy Court, all accrued and
unpaid fees, costs and expenses of the Backstop Parties’ Professionals, incurred
in connection with this Agreement, the RSA, and these Chapter 11 Cases, whether
prior to, on, or after the date hereof through the Effective Date for which
invoices or receipts are forwarded to the Company by the Backstop Parties at
least one (1) Business Day prior to the Effective Date (the “Expense
Reimbursement”).

 

2.4                               Funding Default.

 

2.4.1                     Upon the occurrence of a Funding Default, the Backstop
Parties (other than any Defaulting Backstop Party) shall have the right, but not
the obligation, within five (5) Business Days after receipt of written notice
from the Company to all Backstop Parties of such Funding Default, which notice
shall be given promptly following the occurrence of such Funding Default and to
all Backstop Parties substantially concurrently (such five (5) Business Day
period, the “Replacement Period”), to elect, by written notice to the Company,
to purchase all or any portion of the New Common Shares attributable to such
Defaulting Backstop Party’s Backstop Obligation (such purchase, a “Replacement
Purchase”) on the terms and subject to the conditions set forth in this
Agreement and in such amounts as may be agreed upon by all of the non-defaulting
Backstop Parties that elect to purchase all or any portion of the New Common
Shares attributable to such Defaulting Backstop Party, or, if no such agreement
is reached by the date upon which the Replacement Period expires, based upon
each such electing Backstop Party’s Backstop Percentage of the aggregate number
of New Common Shares that have not been purchased as a result of such Funding
Default (such Backstop Parties, the “Replacing Backstop Parties”).  The purchase
price paid by

 

11

--------------------------------------------------------------------------------



 

any Replacing Backstop Party in connection with a Replacement Purchase shall be
equal to the applicable Purchase Price.  Within one (1) Business Day from
delivery of written notice of a Funding Default, electing Backstop Parties will
fund the Subscription Account with the additional Purchase Price with respect to
the Replacement Purchase.

 

2.4.2                     If a Backstop Party is a Defaulting Backstop Party, it
shall not be entitled to any of the Backstop Commitment Premium hereunder.

 

2.4.3                     Other than as set forth in Section 2.4.1, nothing in
this Agreement shall require any Backstop Party to purchase more than its
Backstop Obligation.

 

2.4.4                     Notwithstanding anything to the contrary set forth in
Section 8.12 but subject to Section 8.14, no provision of this Agreement shall
relieve any Defaulting Backstop Party from liability hereunder, or limit the
availability of the remedies set forth in Section 8.15 or otherwise available to
the non-defaulting parties hereto, in connection with any such Backstop Party’s
Funding Default.

 

3.                                      REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.  Except (a) as set forth in the corresponding section of the Company
Disclosure Schedule or (b) as disclosed in the Company Information and publicly
available on the SEC’s website prior to the date hereof, the Company, on behalf
of itself and each of the Company Parties, as applicable, hereby represents and
warrants to each of the Backstop Parties, in their capacities as Backstop
Parties, as of the date hereof, as follows:

 

3.1                               Organization. Each Company Party:

 

3.1.1                     is duly organized, validly existing and in good
standing under the Laws of the jurisdiction of its organization, except where
any such failure to be duly organized, validly existing and in good standing,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect;

 

3.1.2                     has all corporate power and authority to own and
operate its properties, to lease the property it operates under lease and to
conduct its business, except where any such failure to own and/or operate,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

 

3.2                               Due Authorization, Execution and Delivery;
Enforceability.  The Company has the requisite corporate power and authority to
enter into, execute and deliver this Agreement and, subject to the entry of the
Approval Order and the Confirmation Order, to perform its obligations hereunder,
and has taken all necessary corporate action required for the due authorization,
execution, delivery and performance by it of this Agreement.  Assuming due and
valid execution and delivery by the other Parties, this Agreement constitutes
the legally valid and binding obligation of the Company, enforceable against it
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency or similar Laws affecting the enforcement of
creditors’ rights generally or by equitable principles relating to
enforceability.

 

12

--------------------------------------------------------------------------------



 

3.3                               Authorized and Issued Equity Interests.

 

3.3.1                     On the Effective Date, (i) the outstanding equity
interests in the Company will consist solely of the New Common Shares issued
under the Rights Offerings and the Plan, any New Common Shares issued upon
exercise of the Warrants or under the MIP, (ii) no New Common Shares will be
held by the Company in its treasury, and, (iii) except as may otherwise be
provided under the MIP or the Warrants issued under the Plan, no New Common
Shares will be reserved for issuance upon exercise of options and other rights
to purchase or acquire New Common Shares.

 

3.3.2                     As of the Effective Date, the New Common Shares, when
issued, will be duly and validly issued and outstanding and will be fully paid
and non-assessable.  As of the Effective Date, the Company shall have the
ability to issue sufficient New Common Shares to consummate the transaction
contemplated under this Agreement, the RSA and the Plan.

 

3.3.3                     Except as set forth in this Section 3.3, as of the
Effective Date, no shares or other equity interests or voting interests in the
Company will have been issued, reserved for issuance or be outstanding.

 

3.4                               Consents.  Subject to the entry of the
Confirmation Order and the filing of the Amended Organizational Documents with
the Delaware Secretary of State prior to or on the Effective Date, none of the
execution, delivery or performance of this Agreement by the Company, including
the issuance of the New Common Shares by the Company, will require any consent
of, authorization by, exemption from, filing with, or notice to any governmental
entity having jurisdiction over the Company Parties, other than the failure of
which to make or obtain, individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect.

 

3.5                               No Conflicts.  Except for entry of the
Confirmation Order, and subject to the occurrence of the Effective Date, the
execution, delivery and performance of this Agreement by the Company, including
the issuance of the New Common Shares and the consummation of the transactions
contemplated hereunder, will not (a) conflict with or result in any breach of
any provision of any Company Party’s certificate of incorporation, by-laws or
equivalent governing documents as in effect on the Effective Date, (b) conflict
with or result in the breach of the terms, conditions or provisions of or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give rise to any right of termination or,
except to the extent specified in the Plan, acceleration or cancellation under
any Material Contract, lease, mortgage, license, indenture, instrument or any
other material agreement or contract to which any Company Party is a party or by
which any Company Party’s properties or assets are bound as in effect on the
Effective Date after giving effect to the Plan, or (c) result in a violation of
any Law, rule, regulation, order, judgment or decree (including, without
limitation, federal and state securities Laws and regulations) applicable to any
Company Party or by which any Company Party’s properties or assets will be bound
or affected, except in the case of

 

13

--------------------------------------------------------------------------------



 

clauses (b) and (c), as would not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.

 

3.6                               Company Information.  Since December 31, 2018,
the Company has timely filed all required Company Information with the SEC. The
Disclosure Statement as filed with the Bankruptcy Court will contain “adequate
information,” as such term in defined in section 1125 of the Bankruptcy Code,
and will otherwise comply in all material respects with section 1125 of the
Bankruptcy Code.

 

3.7                               Absence of Certain Changes.  Since
December 31, 2018, no event has occurred or exists that constitutes,
individually or in the aggregate, a Material Adverse Effect.

 

3.8                               No Violation; Compliance with Laws.  (a) The
Company is not in violation of its charter or by-laws in any material respect,
and (b) no other Company Party is in violation of its respective charter or
by-laws, certificate of formation or limited liability company operating
agreement or similar organizational document in any material respect.  None of
the Company Parties is or has been at any time since February 16, 2017 deemed to
be in violation of any Law or order, except for any such violations that have
not had and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

3.9                               Legal Proceedings.  Other than the Chapter 11
Cases and any adversary proceedings or contested motions commenced in connection
therewith, as of the date hereof, there are no legal, governmental,
administrative, judicial or regulatory investigations, audits, actions, suits,
claims, arbitrations, demands, demand letters, claims, notices of noncompliance
or violations, or proceedings (“Legal Proceedings”) pending or, to the Knowledge
of the Company, threatened to which any of the Company Parties is a party or to
which any property of the Company Parties is the subject, in each case that
(a) in any manner draws into question the validity or enforceability of this
Agreement, the Definitive Documents or the Restructuring or (b) would reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

 

3.10                        No Unlawful Payments.  Since February 16, 2017, none
of the Company Parties nor, to the Knowledge of the Company, any of their
respective directors, officers or employees acting on behalf of the Company with
the express authority to do such act has in any material respect: (a) used any
funds of any of the Company Parties for any unlawful contribution, gift,
entertainment or other unlawful expense, in each case relating to political
activity; (b) made any direct or indirect unlawful payment to any foreign or
domestic government official or employee from corporate funds; (c) violated or
is in violation of any applicable provision of the U.S. Foreign Corrupt
Practices Act of 1977 or any other applicable statute, regulation, order or
measure prohibiting bribery and corruption in any relevant jurisdiction; or
(d) made any bribe, rebate, payoff, influence payment, kickback or other similar
unlawful payment.

 

3.11                        Compliance with Money Laundering Laws.  The
operations of the Company Parties are and, since February 16, 2017 have been at
all times, conducted in compliance in all material respects with applicable
financial recordkeeping and reporting requirements of

 

14

--------------------------------------------------------------------------------



 

the U.S. Currency and Foreign Transactions Reporting Act of 1970, the money
laundering statutes of all jurisdictions in which the Company Parties operate
(and the rules and regulations promulgated thereunder) and any related or
similar Laws (collectively, the “Money Laundering Laws”) and, as of the date
hereof, no material Legal Proceeding by or before any governmental entity or any
arbitrator involving any of the Company Parties with respect to Money Laundering
Laws is pending or, to the Knowledge of the Company, threatened.

 

3.12                        No Broker’s Fees.  None of the Company Parties is  a
party to any contract with any Person (other than this Agreement) that would
give rise to a valid claim against the Backstop Parties for a brokerage
commission, finder’s fee or like payment in connection with the Senior
Noteholder Rights Offering.

 

3.13                        Investment Company Act.  The Company Parties are not
and, after giving effect to the Senior Noteholder Rights Offering and the
application of the proceeds thereof as described in the Definitive Documents,
will not be subject to registration and regulation as an “investment company” as
such term is defined in the Investment Company Act.

 

3.14                        Takeover Statutes.  No Takeover Statute is
applicable to this Agreement, the Backstop Commitment and the other transactions
contemplated by this Agreement.

 

3.15                        Arm’s-Length.  The Company acknowledges and agrees
that (a) each of the Backstop Parties is acting solely in the capacity of an
arm’s-length contractual counterparty to the Company with respect to the
transactions contemplated hereby (including in connection with determining the
terms of the Senior Noteholder Rights Offering) and not as a financial advisor
or a fiduciary to, or an agent of, the Company or any other Company Party or any
of their Affiliates and (b) no Backstop Party is advising the Company or any
other Company Party or any of their Affiliates as to any legal, tax, investment,
accounting or regulatory matters in any jurisdiction.

 

3.16                        Title to Real Property.

 

3.16.1              Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (a) the Company
Parties have good and defensible title to the oil and gas properties evaluated
in the most recently delivered Reserve Report and good title to all its other
personal properties, in each case, free and clear of all Liens except Liens
permitted under the Revolving Credit Agreement, and (b) after giving full effect
to the Excepted Liens, the Company (or applicable Subsidiary) owns the net
interests in production attributable to the hydrocarbon interests as reflected
in the most recently delivered Reserve Report, and the ownership of such
properties shall not in any material respect obligate the Company or such
Subsidiary to bear the costs and expenses relating to the maintenance,
development and operations of each such property in an amount in excess of the
working interest of each property set forth in the most recently delivered
Reserve Report that is not offset by a corresponding proportionate increase in
the Company’s or such Subsidiary’s net revenue interest in such property. 
“Reserve Report” means that certain report issued by

 

15

--------------------------------------------------------------------------------



 

Netherland, Sewell & Associates, Inc., as of December 31, 2018  with respect to
the oil and gas reserves of the Company attributable to the properties of the
Company and certain of its Subsidiaries.

 

3.16.2              Each Company Party is in compliance with all obligations
under all material real property leases other than oil and gas leases to which
it is a party (“Leased Real Property”), except where the failure to comply would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, and all such material real property leases are in full force and
effect, except leases in respect of which the failure to be in full force and
effect would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.  Each of the Company Parties enjoys
peaceful and undisturbed possession under all such material leases, other than
leases in respect of which the failure to enjoy peaceful and undisturbed
possession would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

3.17                        No Undisclosed Relationships.  Other than contracts
or other direct or indirect relationships between or among the Company Parties,
there are no contracts or other direct or indirect relationships (a “Related
Party Agreement”) existing as of the date hereof between or among the Company or
any of its Subsidiaries, on the one hand, and any director, officer or greater
than five percent (5%) stockholder of any Company Party on the other hand, that
is required by the Exchange Act to be described in the Company Information and
that is not so described, except for the transactions contemplated by this
Agreement.  Any Related Party Agreement existing as of the date hereof is
described in the Company Information or the Definitive Documents.

 

3.18                        Licenses and Permits.  Each Company Party possesses
or has access to all licenses, certificates, permits and other authorizations
issued by, and has made all declarations and filings with, the appropriate
governmental entities that are necessary for the ownership or lease of its
respective properties and the conduct of its business, except where the failure
to possess, make or give the same would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.  No Company Party
(a) has received notice of any revocation or modification of any such license,
certificate, permit or authorization or (b) has reason to believe that any such
license, certificate, permit or authorization will not be renewed in the
ordinary course, except to the extent that any of the foregoing would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

3.19                        Environmental.  Except as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
since February 16, 2017: (a) no written notice, claim, demand, request for
information, order, complaint or penalty has been received by any Company Party
and there are no judicial, administrative or other actions, suits or proceedings
pending or, to the Knowledge of the Company, threatened in each case which
allege a violation of liability under any Environmental Laws, in each case
relating to any Company Party and that have not been settled or resolved,
(b) each Company Party has all environmental permits, licenses and other
approvals, and has maintained all financial assurances, necessary for its
operations to comply with all applicable

 

16

--------------------------------------------------------------------------------



 

Environmental Laws and is, and during the term of all applicable statutes of
limitation, has been, in compliance with the terms of such permits, licenses and
other approvals and with all other applicable Environmental Laws, (c) to the
Knowledge of the Company, since February 16, 2017, no Hazardous Material has
been released at, on or under any property currently owned, operated or leased
by any Company Party in a manner or circumstance or condition that would
reasonably be expected to give rise to any cost, liability or obligation of any
Company Party under any Environmental Laws, (d) to the Knowledge of the Company,
since February 16, 2017, no Hazardous Material has been generated, owned,
treated, stored, handled or controlled by any Company Party or transported by
any Company Party to or released by any Company Party at any location in a
manner that would reasonably be expected to give rise to any cost, liability or
obligation of any Company Party under any Environmental Laws, (e) except for
leases of the Leased Real Property, there are no written agreements in which any
Company Party has expressly assumed or undertaken responsibility for any known
or reasonably likely liability or obligation of any other Person arising under
or relating to Environmental Laws, which in any such case has not been filed or
posted by the Company as Company Information or made available to the Backstop
Parties prior to the date hereof, and (f) to the Knowledge of the Company, no
Company Party has entered into any consent decree, settlement or other agreement
with any governmental entity or is subject to any order issued by any
governmental entity relating to any Environmental Laws or Hazardous Materials.

 

3.20                        Tax Matters.

 

3.20.1              Except as would not reasonably be expected to be material to
the Company Parties taken as a whole, (a) each of the Company Parties has filed
or caused to be filed all U.S. federal, state, provincial, local and non-U.S.
tax returns required to have been filed by it and (b) taken as a whole, each
such tax return is true and correct;

 

3.20.2              Each of the Company Parties has timely paid or caused to be
timely paid all material taxes required to be paid by it (whether or not shown
on any tax returns) or made adequate provision (to the extent required in
accordance with GAAP) for the payment thereof; and

 

3.20.3              As of the date hereof, with respect to the Company Parties,
other than in connection with the Chapter 11 Cases and other than taxes or
assessments that are being contested in good faith or are not expected to result
in material negative adjustments to the Company Parties taken as a whole,
(a) there are no claims being asserted in writing with respect to any taxes,
(b) no presently effective waivers or extensions of statutes of limitations with
respect to taxes have been given or requested and (c) no tax returns are being
examined by, and no written notification of intention to examine a tax return
has been received from, the Internal Revenue Service or any other governmental
entity charged with the administration and collection of taxes.

 

17

--------------------------------------------------------------------------------



 

3.21                        Employee Benefit Plans.

 

3.21.1              Except for the filing and pendency of the Chapter 11 Cases
or otherwise as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, (a) all employee benefit plans of the
Company Parties (the “Company Plans”, each of them a “Company Plan”) comply in
form and in operation in all material respects with their terms and with all
applicable Laws; and (b) no Company Party, nor any ERISA Affiliate of a Company
Party, in the four (4) years preceding the date hereof has contributed to, or
incurred any liability or obligation with respect to, any employee benefit plan
subject to Title IV of ERISA.

 

3.21.2              Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, there are no
pending, or to the Knowledge of the Company, threatened claims, sanctions,
actions or lawsuits, asserted or instituted against any Company Plan or any
Person as fiduciary or sponsor of any Company Plan, in each case other than
claims for benefits in the normal course.

 

3.21.3              Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (a) all other
compensation and benefit arrangements of the Company Parties comply and have
complied in both form and operation with their terms and all applicable Laws and
legal requirements, and (b) no Company Party could reasonably be expected to
have any obligation to provide any individual with a “gross up” or similar
payment in respect of any taxes that may become payable under section 409A or
4999 of the Internal Revenue Code.

 

3.21.4              Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, there are (a) no
labor disputes against the Company Parties, or, to the Knowledge of the Company,
threatened against any Company Party, and (b) no claims of unfair labor
practices, charges or grievances pending against any Company Party, or to the
Knowledge of the Company, threatened against any of them by any Person.

 

3.21.5              Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (i) each Company
Party has complied and is currently in compliance with all Laws and legal
requirements in respect of personnel, employment and employment practices,
(b) all service providers of the Company Parties are correctly classified as
employees, independent contractors, or otherwise for all purposes (including any
applicable tax and employment policies or Law), and (c) the Company Parties have
not and are not engaged in any unfair labor practice.

 

3.22                        Internal Control Over Financial Reporting.  Except
as would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, the Company has established and maintains a system of
internal control over financial reporting that has been designed to provide
reasonable assurances regarding the

 

18

--------------------------------------------------------------------------------



 

reliability of financial reporting (within the meaning of Rules 13(a)-15(f) and
15(d) — 15(f) under the Exchange Act) and the preparation of financial
statements for external purposes in accordance with GAAP.  To the Knowledge of
the Company, there are no material weaknesses in the Company’s internal control
over financial reporting as of the date hereof.

 

3.23                        Disclosure Controls and Procedures.  Except as would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, the Company maintains disclosure controls and procedures
designed to ensure that information required to be disclosed by the Company
under the Exchange Act in its Company Information is recorded, processed,
summarized and reported within the time periods specified in the SEC’s rules and
forms, including information that is accumulated and communicated to management
of the Company as appropriate to allow timely decisions regarding required
disclosure.

 

3.24                        Material Contracts.  Other than as a result of the
Chapter 11 Cases, all Material Contracts are valid, binding and enforceable by
and against the Company Parties that are party thereto and, to the Knowledge of
the Company, each other party thereto (except where the failure to be valid,
binding or enforceable does not constitute a Material Adverse Effect), and since
December 31, 2018, no written notice to terminate, in whole or part, any
Material Contract has been delivered to any Company Party (except where such
termination would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect).  No Company Party nor, to the Knowledge
of the Company, any other party to any Material Contract, is in material default
or breach under the terms thereof, in each case, except for such instances of
material default or breach that would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

3.25                        Insurance.  Except as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect:
(a) the Company Parties have insured their properties and assets against such
risks and in such amounts as are customary for companies engaged in similar
businesses; (b) all premiums due and payable in respect of material insurance
policies maintained by the Company Parties have been paid; (c) the Company
reasonably believes that the insurance maintained by or on behalf of the Company
Parties is adequate in all material respects; and (d) as of the date hereof, to
the Knowledge of the Company, no Company Party has received notice from any
insurer or agent of such insurer with respect to any material insurance policies
of any Company Party of cancellation or termination of such policies, other than
such notices which are received in the ordinary course of business or for
policies that have expired in accordance with their terms.

 

3.26                        Intellectual Property.

 

3.26.1              Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect: (a) each Company
Party exclusively owns and possesses the entire right, title and interest in and
to all applications or registrations for Intellectual Property owned by or
registered to any Company

 

19

--------------------------------------------------------------------------------



 

Party (the “Registered IP”), free and clear of all encumbrances and licenses;
(b) the material Registered IP is subsisting and, to the Knowledge of the
Company, valid and enforceable; and (c) the Company Parties have taken
reasonable steps under the circumstances to preserve, maintain and protect all
material Owned IP.

 

3.26.2              Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, no Person possesses
any Intellectual Property that materially restricts the use or registration
anywhere in the world by the Company Parties of any material Mark used in the
Company Parties’ respective businesses (other than Marks licensed from a third
Person to the Company Parties pursuant to a Material Contract, but including any
Marks constituting Registered IP).  No Person possesses any Intellectual
Property sufficient to successfully cancel or otherwise invalidate any such Mark
on grounds of prior use, registration, fraud, lack of distinctiveness, or other
defects or circumstances.

 

3.26.3              Since February 16, 2017, there are no and there have not
been any material Legal Proceedings pending or threatened in writing against or
affecting any Company Party asserting or relating to (a) any material
invalidity, misuse, misappropriation or unenforceability of or challenging the
ownership or scope of any of the Owned IP, or (b) any material infringement,
dilution, or misappropriation by, or conflict with, any Person with respect to
any Intellectual Property (including any material demand or request that a
Company Party license any rights from any Person).  To the Knowledge of the
Company, none of the Company Parties or the conduct of any of their respective
businesses (including any manufacture, marketing, distribution, importation,
offer for sale, sale, or use of any of their respective products) has materially
infringed, misappropriated, diluted, or conflicted with, or does materially
infringe, misappropriate, dilute, or conflict with, any Intellectual Property of
any other Person.  To the Knowledge of the Company, no material Owned IP has
been infringed, misappropriated, diluted, or conflicted by any other Person.

 

3.26.4              The Company Parties uses commercially reasonable efforts to
protect the confidentiality, integrity and security of the systems and all
information stored or contained therein or transmitted thereby from any
unauthorized use, access, interruption or modification by third parties.  The
Company Parties have taken reasonable precautions to ensure that all material
systems (a) are fully functional and operate and run in a reasonable and
efficient business manner and (b) conform in all material respects to the
specifications and purposes thereof.  The Company Parties have an adequate
disaster recovery and business continuity plan in place with respect to the
material systems and have adequately tested such plan for effectiveness.  Since
February 16, 2017 there have not been any malfunctions, breakdowns, unplanned
downtime, service interruptions, or continued substandard performance with
respect to material systems that have disrupted the business of any Company
Party that have not been remedied or replaced in all material respects.  To the
Knowledge of the Company, there have been no actual or alleged security breaches
or unauthorized use, access or intrusions, of any system or any

 

20

--------------------------------------------------------------------------------



 

personal information, payment card information, data, or any other such
information (including data of any customer of any Company Party) used,
collected, maintained, or stored by or on behalf of any Company Party (or any
loss, destruction, compromise, or unauthorized disclosure thereof).  The systems
are adequate for the operation of the businesses of the Company Parties as
currently conducted in all material respects.

 

3.27                        No Other Representations and Warranties.  Except for
the representations and warranties contained in this Article III (including the
related portions of the Company Disclosure Schedule), none of the Company
Parties has made or makes any other express or implied representation or
warranty, either written or oral, on behalf of the Company Parties, including
any representation or warranty as to the accuracy or completeness of any
information regarding the Company Parties furnished or made available to the
Backstop Parties and their Affiliates or as to the future revenue, profitability
or success of the Company Parties, or any representation or warranty arising
from statute or otherwise in Law.

 

4.                                      REPRESENTATIONS AND WARRANTIES OF EACH
BACKSTOP PARTY

 

Each Backstop Party hereby severally and not jointly represents and warrants, on
its own behalf and in its capacity as investment manager for its managed funds
and accounts party hereto, to the Company as of the date of this Agreement:

 

4.1                               Organization.  The Backstop Party is duly
organized, validly existing and in good standing (or equivalent thereof) under
the Laws of the jurisdiction of its organization.

 

4.2                               Due Authorization.  The Backstop Party has the
requisite power and authority to enter into, execute and deliver this Agreement
and to perform its obligations hereunder and has taken all necessary action
required for the due authorization, execution, delivery and performance by it of
this Agreement.

 

4.3                               Due Execution; Enforceability.  This Agreement
has been duly and validly executed and delivered by the Backstop Party and
constitutes its legally valid and binding obligation, enforceable against it in
accordance with its terms.

 

4.4                               No Registration Under the Securities Act;
Selling Restrictions.  Each Backstop Party acknowledges that the New Common
Shares to be purchased by it, or to be issued to it in respect of the Backstop
Commitment Premium, in each case, pursuant to the terms of this Agreement have
not been registered under the Securities Act by reason of specific exemptions
and the Company is relying on the truth and accuracy of, and such Backstop
Party’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings of such Backstop Party set forth herein, and
that the Company shall not be required to effect any registration under the
Securities Act, or any state securities Law, of the New Common Shares.  Each
Backstop Party understands and agrees that it will not offer, resell, pledge or
otherwise transfer the New Common Shares unless the New Common Shares are
offered, resold, pledged or otherwise transferred in accordance with any
applicable securities Laws of the United States or any state thereof.

 

21

--------------------------------------------------------------------------------



 

4.5                               Acquisition for Investment.  The New Common
Shares are being acquired under this Agreement by the Backstop Party in good
faith solely for its own account, for investment and not with a view toward, or
for resale in connection with, distribution within the meaning of the Securities
Act.

 

4.6                               No Conflicts.  The execution, delivery, and,
subject to the terms and conditions of this Agreement, performance by such
Backstop Party of this Agreement and the consummation of the transactions
contemplated hereunder, do not and will not (a) violate any provision of the
organizational documents of such Backstop Party or (b) conflict with or violate
any Law or order applicable to such Backstop Party or any of its respective
assets or properties, except for any such conflict, violation, breach or default
that would, individually or in the aggregate, reasonably be expected to result
in a material adverse effect on the ability of the Backstop Parties to timely
consummate the transactions contemplated by this Agreement.

 

4.7                               Consents and Approvals.  No consent, approval,
order, authorization, filing, notice, registration or qualification of or with
any court or governmental authority or body having jurisdiction over such
Backstop Party is required in connection with the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby.

 

4.8                               Investor Representation.  It is (i) a
qualified institutional buyer as defined in Rule 144A of the Securities Act and
(ii) an institutional accredited investor as defined in Rule 501(a)(1), (2),
(3), (7), or (8) under the Securities Act.

 

4.9                               Investment Experience.  It has substantial
experience in evaluating and investing in securities and acknowledges that it is
capable of evaluating the merits and risks of, and can bear the economic risk of
entering into, the transactions contemplated by this Agreement, and that each
Backstop Party’s financial condition and investments are such that it is in a
financial position to bear the economic risk of and withstand a complete loss of
such investment.

 

4.10                        Sufficiency of Funds.  As of the Effective Date,
each Backstop Party shall have available funds sufficient to pay the total
Funding Amount, including the Backstop Obligation of such Backstop Party as of
the date thereof.

 

4.11                        Ownership.  (a) As of the date hereof, each Backstop
Party and its Affiliates are, collectively, the beneficial owner of, or the
investment advisor or manager for the beneficial owner of, the aggregate
principal amount of Senior Notes set forth opposite such Backstop Party’s name
under the column “Face Amount of Senior Notes Held” on Schedule 1 attached
hereto.

 

(b)                                 As of the date hereof, such Backstop Party
or its applicable Affiliates has the full power to vote, dispose of and
compromise at least the aggregate principal amount of the Senior Notes set forth
opposite such Backstop Party’s name under the column “Face Amount of Senior
Notes Held” on Schedule 1 attached hereto.

 

22

--------------------------------------------------------------------------------



 

(c)                                  Such Backstop Party has not entered into
any contract to transfer, in whole or in part, any portion of its right, title
or interest in such Senior Notes where such transfer would prohibit such
Backstop Party from complying with the terms of this Agreement or the RSA.

 

4.12                        Legal Proceedings.  There are no Legal Proceedings
pending or, to the knowledge of such Backstop Party, threatened to which the
Backstop Party or any of its Subsidiaries is a party or to which any property of
the Backstop Party or any of its Subsidiaries is the subject, in each case that
will (or would be reasonably likely to) prohibit, delay or adversely impact such
Backstop Party’s timely performance of its obligations under this Agreement.

 

4.13                        No Broker’s Fee.  None of the Backstop Parties or
their Affiliates is a party to any contract with any Person (other than this
Agreement) that would give rise to a valid claim against the Company for a
brokerage commission, finder’s fee or like payment in connection with the Senior
Noteholder Rights Offering or the sale of the Remaining Shares.

 

4.14                        Independent Investigation.  (a) Each of the Backstop
Parties has conducted its own independent investigation, review and analysis of
the business, results of operations, prospects, condition (financial or
otherwise) or assets of the Company Parties, and acknowledges that it has been
provided adequate access to the personnel, properties, assets, premises, books
and records, and other documents and data of the Company Parties for such
purpose.

 

(b) Each of the Backstop Parties acknowledges and agrees that (i) none of the
Company Parties, nor any other Person on behalf of the Company Parties has made
any representation or warranty, expressed or implied, as to the Company Parties,
or the accuracy or completeness of any information regarding the Company Parties
furnished or made available to the Backstop Parties and its representatives, or
any other matter related to the transactions contemplated herein, except as
expressly set forth in this Agreement, (ii) such Backstop Party has not relied
on any representation or warranty from the Company Parties or any other Person
on behalf of the Company Parties in determining to enter into this Agreement,
except as expressly set forth in this Agreement and (iii) none of the Company
Parties or any other Person acting on behalf of the Company Parties shall have
any liability to such Backstop Party or any other Person with respect to any
projections, forecasts, estimates, plans or budgets of future revenue, expenses
or expenditures, future results of operations, future cash flows or the future
financial condition of the Company Parties or the future business, operations or
affairs of the Company Parties, except as set forth in this Agreement.

 

5.                                      COVENANTS

 

5.1                               Conduct of Business.  Except as expressly set
forth in this Agreement, the Definitive Documents or with the prior written
consent of the Required Backstop Parties (not to be unreasonably withheld or
delayed and taking into account the pendency of the Chapter 11 Cases), during
the period from the date of this Agreement to the earlier of the Effective Date
and

 

23

--------------------------------------------------------------------------------



 

the date on which this Agreement is terminated in accordance with its terms,
(a) the Company shall, and shall cause each of the other Company Parties to,
carry on its business in the ordinary course and use its commercially reasonable
efforts to: (i) preserve intact its current business and business organizations
in all material respects, (ii) preserve its material relationships with
customers, sales representatives, suppliers, licensors, licensees, distributors
and others having material business dealings with any of the Company Parties in
connection with their business, (iii) file or post Company Information within
the time periods required under the Exchange Act, or reasonably promptly
thereafter, in each case in accordance with ordinary course practices,
(iv) maintain its physical assets, properties and facilities in all material
respects in their current working order, condition and repair as of the date
hereof, ordinary wear and tear excepted, (v) operate its businesses in
compliance with all applicable laws, rules and regulations in all material
respects, and (vi) maintain all insurance policies, or suitable replacements
therefor, in full force and effect through the close of business on the
Effective Date in all material respects, and (b) the Company shall not:
(i) sell, license to any Person, transfer, assign, abandon, subject to a
security interest, or allow to lapse or expire any material Intellectual
Property (other than expiration of any issued or registered Intellectual
Property at the end of its respective maximum statutory term), or (ii) enter
into any transaction that is material to the Company Parties’ business other
than (A) transactions in the ordinary course of business that are consistent
with prior business practices of the Company Parties, and (B) transactions
expressly contemplated by the RSA and the Plan.

 

For the avoidance of doubt and without limiting the generality of the foregoing,
the following shall be deemed to occur outside of the ordinary course of
business of the Company Parties and shall require the prior written consent of
the Required Backstop Parties unless the same would otherwise be permissible
under the RSA, the Plan or this Agreement (including the preceding clause (A) or
(B)):

 

1.              material amendments of the Company’s certificate of
incorporation and bylaws;

2.              any new executive compensation or retention plans; or

3.              any executive bonuses or retention payments.

 

5.2                               Non-Disclosure of Holdings Information.  The
Company shall not disclose publicly Schedule 1 to this Agreement or the holdings
information of any Backstop Party as of the date hereof or any time hereafter;
provided, that in connection with the Chapter 11 Cases, on or after the Petition
Date, the Company Parties may file this Agreement with the Bankruptcy Court and
the SEC, but shall redact Schedule 1 and any holdings information of any
Backstop Party set forth in Schedule 1; provided, further, that the Company
shall be permitted to disclose in connection with the Chapter 11 Cases, on or
after the Petition Date, the aggregate principal amount of, and aggregate
percentage of, the Senior Notes held by the Backstop Parties and Consenting
Creditors, in each case, as a group.

 

5.3                               Use of Proceeds.  The Company will apply the
proceeds from the Senior Noteholder Rights Offering for purposes identified in
the Definitive Documents.

 

5.4                               Blue Sky.  The Company shall, on or before the
Effective Date, take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for or

 

24

--------------------------------------------------------------------------------



 

to qualify the New Common Shares to be issued pursuant to this Agreement, at the
Effective Date, under applicable securities and “Blue Sky” laws of the states of
the United States (or to obtain an exemption from such qualification).  The
Company shall timely make all filings and reports relating to the offer and sale
of the Remaining Shares issued hereunder required under applicable securities
and “Blue Sky” laws of the states of the United States following the Effective
Date.  The Company shall pay all fees and expenses in connection with satisfying
its obligations under this Section 5.4.

 

5.5                               Senior Noteholder Rights Offering.  The
Company shall use commercially reasonable efforts to take or cause to be taken
all actions, and do or cause to be done all things, reasonably necessary, proper
or advisable in order to consummate and effectuate the Senior Noteholder Rights
Offering in accordance with the Plan, the RSA, the Restructuring Term Sheet, the
Definitive Documents and this Agreement.

 

5.6                               The New Common Shares.  Subject to the entry
of the Confirmation Order and the occurrence of the Effective Date, the New
Common Shares, when issued, will be duly and validly issued and outstanding and
will be fully paid and non-assessable.  As of the Effective Date, the Company
shall have the ability to issue sufficient New Common Shares to consummate the
transaction contemplated under this Agreement, the RSA and the Plan.

 

5.7                               Backstop Notice.  The Company shall determine
the aggregate amount of Remaining Shares and Purchase Price, if any, set forth
in the Backstop Notice in good faith, and shall direct the Subscription Agent to
provide such written backup relating to the calculation thereof as the Backstop
Parties may reasonably request.

 

5.8                               Facilitation.  The Company shall use
commercially reasonable efforts to, and cause each of the other Company Parties
to, and each Backstop Party shall use commercially reasonable efforts to,
support and take all actions necessary or reasonably requested by the Required
Backstop Parties to facilitate the Solicitation, the Rights Offerings and
confirmation and consummation of the Plan within the timeframes contemplated by
the RSA.

 

5.9                               Access to Information; Confidentiality.

 

5.9.1                     Subject to applicable Law and Section 5.9.2, upon
reasonable, prior written, notice prior to the Effective Date and for a
reasonable business purpose, the Debtors shall afford the Backstop Parties and
the Backstop Party Professionals upon request reasonable access, during normal
business hours and without unreasonable disruption or interference with the
business or operations of the Company Parties or any of their subsidiaries, to
the Debtors’ properties, books, assets, Contracts and records and, prior to the
Effective Date, the Debtors shall furnish promptly to such parties all
reasonable information concerning the Debtors’ business, properties and
personnel as may reasonably be requested by any such party; provided that the
foregoing shall not require the Company (i) to permit any inspection, or to
disclose any information, that in the reasonable judgment of the Company, would
cause any of the Company Parties or any of

 

25

--------------------------------------------------------------------------------



 

their subsidiaries to violate any of their respective obligations with respect
to confidentiality to a third-party, (ii) to disclose any legally privileged
information of any of the Company Parties or any of their subsidiaries, (iii) to
violate any applicable Law or (iv) to permit any invasive environmental
sampling. All requests for information and access made in accordance with this
Section 5.9 shall be directed to Weil, Gotshal & Manges LLP (“Weil”), Perella
Weinberg Partners L.P. (“Perella”), Tudor, Pickering, Holt & Co. Advisors LP
(“Tudor”), or any other entity or person identified by any of them in writing;
provided, however, that the Backstop Parties may initiate communications with
the Company’s officers, directors or management with the advance written consent
of Weil, Perella or Tudor.

 

5.9.2                     From and after the date hereof until the date that is
one (1) year after the expiration of the Effective Date, each Backstop Party
shall, and shall cause the Backstop Party Professionals to, (i) treat as
confidential and not provide or disclose to any Person any documents or
information that is, was or becomes known by such Backstop Party or Backstop
Party Professional on a non-confidential basis prior to its disclosure to such
Backstop Party or Backstop Party Professional, or is or was received or
otherwise obtained by such Backstop Party or the Backstop Party Professionals
pursuant to Section 5.9.1 or in connection with a request for approval pursuant
to Section 5.1 (except that provision or disclosure may be made to any Backstop
Party Professional of such Backstop Party who needs to know such information for
purposes of this Agreement and who agrees to observe the terms of this
Section 5.9.2 (and such Backstop Party will remain liable for any breach of such
terms by any such Backstop Party Professional)), and (ii) not use such documents
or information for any purpose other than in connection with this Agreement or
the transactions contemplated hereby or thereby. Notwithstanding the foregoing,
the immediately preceding sentence shall not apply in respect of documents or
information that (A) is now or subsequently becomes generally available to the
public through no violation of this Section 5.9.2, (B) becomes available to a
Backstop Party or the Backstop Party Professionals on a non-confidential basis
from a source other than any of the Company Parties, provided that such
information was not furnished to such Backstop Party or Backstop Party
Professional by a source known by it to be prohibited from disclosing such
information by a contractual, legal or fiduciary obligation to the Company
(including its advisors) or any other party with respect to such information,
(C) becomes available to a Backstop Party or the Backstop Party Professionals
through document production or discovery in connection with the Chapter 11 Cases
or other judicial or administrative process, but subject to any confidentiality
restrictions imposed by the Chapter 11 Cases or other such process, or (D) such
Backstop Party or any Backstop Party Professionals thereof is required to
disclose pursuant to applicable Law, rule, regulation, governmental or
regulatory authority or stock exchange requirements, or by legal, judicial,
administrative or regulatory process or pursuant to applicable Law or applicable
securities exchange rules; provided, that, such Backstop Party or such Backstop
Party Professional shall provide the Company with prompt written notice of such
legal compulsion and cooperate with the Company to obtain a protective order or

 

26

--------------------------------------------------------------------------------



 

similar remedy to cause such information or documents not to be disclosed,
including interposing all available objections thereto, at the Company’s sole
cost and expense; provided, further, that, in the event that such protective
order or other similar remedy is not obtained, the disclosing party shall
furnish only that portion of such information or documents that is legally
required to be disclosed and shall exercise its commercially reasonable efforts
(at the Company’s sole cost and expense) to obtain assurance that confidential
treatment will be accorded such disclosed information or documents. The
provisions of this Section 5.9.2 shall not apply to any Consenting Creditor that
is or becomes a party to a confidentiality or non-disclosure agreement with the
Company Parties, for so long as such agreement remains in full force and effect
(including any amendments thereto).

 

5.10                        Regulatory Approvals.

 

5.10.1              Each Party agrees to use reasonable best efforts to make all
filings and to obtain all consents, approvals and authorizations required to be
obtained from any governmental authority, in each case in order to consummate
the transactions contemplated hereby, and to make effective the Plan and the
Senior Noteholder Rights Offering Documents, including (i) if applicable,
filing, or causing to be filed, the Notification and Report Form pursuant to the
HSR Act with respect to the transactions contemplated by this Agreement with the
Antitrust Division of the United States Department of Justice and the United
States Federal Trade Commission and any filings (or, if required by any
Antitrust Authority, any drafts thereof) under any other Antitrust Laws that are
necessary to consummate and make effective the transactions contemplated by this
Agreement as soon as reasonably practicable after the commencement of the Senior
Noteholder Rights Offering (and with respect to any filings required pursuant to
the HSR Act, if any, no later than five (5) Business Days following the date of
the commencement of the Senior Noteholder Rights Offering) and (ii) promptly
furnishing any documents or information reasonably requested by any Antitrust
Authority.

 

5.10.2              The Company and each Backstop Party subject to an obligation
pursuant to the Antitrust Laws to notify any transaction contemplated by this
Agreement, the Plan or the Senior Noteholder Rights Offering Documents that has
notified the Company in writing of such obligation (each such Backstop Party, a
“Filing Party”) agree to reasonably cooperate with each other as to the
appropriate time of filing such notification and its content. The Company and
each Filing Party shall, to the extent permitted by applicable Law: (i) promptly
notify each other of, and if in writing, furnish each other with copies of (or,
in the case of material oral communications, advise each other orally of) any
material communications from or with an Antitrust Authority; (ii) not
participate in any meeting with an Antitrust Authority unless it consults with
each other Filing Party and the Company, as applicable, in advance and, to the
extent permitted by the Antitrust Authority and applicable Law, give each other
Filing Party and the Company, as applicable, a reasonable opportunity to attend
and participate thereat; (iii) furnish each other Filing Party and the Company,
as applicable, with copies of all material correspondence and communications
between such Filing Party or the Company

 

27

--------------------------------------------------------------------------------



 

and the Antitrust Authority; (iv) furnish each other Filing Party with such
necessary information and reasonable assistance as may be reasonably necessary
in connection with the preparation of necessary filings or submission of
information to the Antitrust Authority; and (v) not withdraw its filing, if any,
under the HSR Act without the prior written consent of the Backstop Parties and
the Company.

 

5.10.3              Should a Filing Party be subject to an obligation under the
Antitrust Laws to jointly notify with one or more other Filing Parties (each, a
“Joint Filing Party”) any transaction contemplated by this Agreement, the Plan
or the Senior Noteholder Rights Offering Documents, such Joint Filing Party
shall promptly notify each other Joint Filing Party of, and if in writing,
furnish each other Joint Filing Party with copies of (or, in the case of
material oral communications, advise each other Joint Filing Party orally of)
any communications from or with an Antitrust Authority.

 

5.10.4              The Company and each Filing Party shall use their reasonable
best efforts to obtain all authorizations, approvals, consents, or clearances
under any applicable Antitrust Laws or to cause the termination or expiration of
all applicable waiting periods under any Antitrust Laws in connection with the
transactions contemplated by this Agreement at the earliest possible date after
the date of filing. The communications contemplated by this Section 5.10.4 may
be made by the Company or a Filing Party on an outside counsel-only basis or
subject to other agreed upon confidentiality safeguards.

 

6.                                      CONDITIONS TO THE BACKSTOP PARTIES’
CLOSING OBLIGATIONS

 

6.1                               Conditions to the Backstop Parties’ Closing
Obligations.  The obligation of the Backstop Parties to consummate the Backstop
Purchase shall be subject to the satisfaction of each of the following
conditions on the Effective Date:

 

6.1.1                     Certain Documents. Each of the Exit Facility and the
Senior Noteholder Rights Offering Documents is in form and substance reasonably
acceptable to the Required Backstop Parties.

 

6.1.2                     Agreements. The RSA and this Agreement shall not have
been terminated.

 

6.1.3                     Antitrust Laws.  The expiration or termination of any
waiting periods under the HSR Act or other Antitrust Laws, if applicable, with
respect to the transactions contemplated by this Agreement.

 

6.1.4                     Approval Order.  The Bankruptcy Court shall have
entered the Approval Order in form and substance reasonably acceptable to the
Required Backstop Parties, and such order shall not be reversed, stayed,
dismissed, vacated, reconsidered, modified or amended in any material respect
(other than in accordance with the terms of this Agreement or the RSA).

 

28

--------------------------------------------------------------------------------



 

6.1.5                     Confirmation Order. The Bankruptcy Court shall have
entered the Confirmation Order in form and substance reasonably acceptable to
the Required Backstop Parties and such order shall not be reversed, stayed,
dismissed, vacated, reconsidered, modified or amended in any material respect
(other than in accordance with the terms of this Agreement or the RSA).

 

6.1.6                     Plan. The Company and all of the other Company Parties
shall have complied in all material respects with the terms of the Plan, once
filed, that are to be performed by the Company, and the other Company Parties on
or prior to the Effective Date and the conditions to the occurrence of the
Effective Date (other than the consummation of the Senior Noteholder Rights
Offering and the Backstop Purchase) set forth in the Plan shall have been
satisfied or waived in accordance with the terms of the Plan.

 

6.1.7                     Expense Reimbursement.  The Company shall have paid
the Expense Reimbursement in full in cash, or such amount shall be paid
concurrently with the Effective Date, in each case, to the extent invoiced in
accordance with the terms hereof.

 

6.1.8                     Senior Noteholder Rights Offering.  The Senior
Noteholder Rights Offering shall have been conducted in accordance with this
Agreement and the Senior Noteholder Rights Offering Documents.

 

6.1.9                     Backstop Notice.  The Backstop Parties shall have
received the Backstop Notice in accordance with the terms of this Agreement.

 

6.1.10              Material Adverse Effect.  Since the date of this Agreement,
there shall not have occurred a Material Adverse Effect.

 

6.1.11              Representations and Warranties.

 

(a)                                 The representations and warranties of the
Company contained in Section 3.1, Section 3.2 and Section 3.3 shall be true and
correct in all material respects on and as of the Effective Date after giving
effect to the Plan with the same effect as if made on and as of the Effective
Date after giving effect to the Plan (except for such representations and
warranties made as of a specified date, which shall be true and correct in all
material respects only as of the specified date).

 

(b)                                 The representations and warranties of the
Company contained in this Agreement other than those referred to in clauses
(a) above shall be true and correct (disregarding all materiality or Material
Adverse Effect qualifiers) on and as of the Effective Date after giving effect
to the Plan with the same effect as if made on and as of the Effective Date
after giving effect to the Plan (except for such representations and warranties
made as of a specified date, which shall be true and correct only as of the
specified date), except where the failure to be so true and correct would not

 

29

--------------------------------------------------------------------------------



 

reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

6.1.12              Covenants.  The Company, on behalf of itself and the other
Company Parties, shall have performed and complied, in all material respects,
with all of its respective covenants and agreements contained in this Agreement
that contemplate, by their terms, performance or compliance prior to the
Effective Date.

 

6.1.13              Officer’s Certificate.  The Backstop Parties shall have
received on and as of the Effective Date a certificate of the chief executive
officer or chief financial officer of the Company confirming that the conditions
set forth in Sections 6.1.10 and 6.1.11 and have been satisfied.

 

6.1.14              No Legal Impediment.  No Law or order shall have been
enacted, adopted or issued by any governmental entity that prohibits the
consummation of the Restructuring or the transactions contemplated by this
Agreement.

 

6.2                               Conditions to the Company’s Closing
Obligations.   The obligation of the Company to consummate the Closing shall be
subject to the satisfaction of each of the following conditions on the Effective
Date:

 

6.2.1                     Confirmation Order. The Bankruptcy Court shall have
entered the Confirmation Order in form and substance reasonably acceptable to
the Required Backstop Parties and such order shall not be reversed, stayed,
dismissed, vacated, reconsidered, modified or amended in any material respect
(other than in accordance with the terms of this Agreement or the RSA).

 

6.2.2                     Plan.  The conditions to the occurrence of the
Effective Date (other than the consummation of the Senior Noteholder Rights
Offering and the Backstop Purchase) set forth in the Plan shall have been
satisfied or waived in accordance with the terms of the Plan.

 

6.2.3                     Representations and Warranties.  Each of the
representations and warranties of each of the Backstop Parties, set forth in
Section 4 hereof, shall be true and correct in all material respects as of the
Effective Date, except with respect to representations and warranties that
expressly speak of an earlier date, which shall be true and correct in all
material respects as of such date.

 

6.2.4                     Covenants.  Each of the Backstop Parties, on its own
behalf and in its capacity as investment manager for its managed funds and
accounts party hereto, shall have performed and complied, in all material
respects, with all of its respective covenants and agreements contained in this
Agreement that contemplate, by their terms, performance or compliance prior to
the Effective Date.

 

6.2.5                     No Legal Impediment.  No Law or order shall have been
enacted, adopted or issued by any governmental entity that prohibits the
consummation of the Restructuring or the transactions contemplated by this
Agreement.

 

30

--------------------------------------------------------------------------------



 

6.2.6                     Antitrust Approval.  All terminations or expirations
of waiting periods imposed by any governmental entity required under any
Antitrust Laws, shall have occurred and other notifications, consents,
authorizations and approvals required to be made or obtained from any
governmental entity under any Antitrust Law shall have been made or obtained for
the transactions contemplated by this Agreement.

 

6.2.7                     Proceeds of Rights Offering.  The Company shall have
received each of the Backstop Party’s respective Funding Amounts in accordance
with the terms of this Agreement.

 

7.                                      INDEMNIFICATION AND CONTRIBUTION

 

7.1                               Indemnification Obligations.  The Company and
the other Company Parties (the “Indemnifying Parties” and each, an “Indemnifying
Party”) shall, jointly and severally, indemnify and hold harmless each Backstop
Party and its Affiliates, equity holders, members, partners, general partners,
managers and its and their respective representatives, attorneys, and
controlling Persons (each, an “Indemnified Person”) from and against any and all
losses, claims, damages, liabilities and costs and expenses (other than taxes of
the Backstop Parties except to the extent otherwise provided for in this
Agreement) (collectively, “Indemnified Losses”) that any such Indemnified Person
may incur or to which any such Indemnified Person may become subject arising out
of or in connection with this Agreement, or any claim, challenge, litigation,
investigation or proceeding relating to any of the foregoing, regardless of
whether any Indemnified Person is a party thereto, whether or not such
proceedings are brought by the Company, the other Company Parties, their
respective equity holders, Affiliates, creditors or any other Person, and
reimburse each Indemnified Person upon demand for reasonable and documented
out-of-pocket legal or other third-party expenses of counsel (which, so long as
there are no actual conflicts of interests among such Indemnified Persons, shall
be limited to one law firm serving as counsel for the Indemnified Persons)
incurred in connection with investigating, preparing to defend or defending, or
providing evidence in or preparing to serve or serving as a witness with respect
to, any lawsuit, investigation, claim or other proceeding relating to any of the
foregoing (including in connection with the enforcement of the indemnification
obligations set forth herein), irrespective of whether or not the transactions
contemplated by this Agreement or the Plan are consummated or whether or not
this Agreement is terminated; provided, that the foregoing indemnity will not,
as to any Indemnified Person, apply to Indemnified Losses (a) as to a Defaulting
Backstop Party, its Affiliates or any Indemnified Person related thereto, caused
by a default by such Defaulting Backstop Party (or Indemnified Persons related
thereto) or any breach by any Backstop Party (or Indemnified Persons related
thereto) under this Agreement, or (b) to the extent they are found by a final,
non-appealable judgment of a court of competent jurisdiction to arise from the
bad faith, willful misconduct or gross negligence of such Indemnified Person. 
Notwithstanding anything to the contrary in this Agreement, the Indemnifying
Parties will not be liable for, and no Indemnified Person shall claim or seek to
recover, any punitive, special, indirect or consequential damages or damages for
lost profits.

 

7.2                               Indemnification Procedure.  Promptly after
receipt by an Indemnified Person of notice of the commencement of any
indemnified claim, challenge, litigation, investigation or proceeding (an
“Indemnified Claim”), such Indemnified Person will, if a claim is to be made

 

31

--------------------------------------------------------------------------------



 

hereunder against an Indemnifying Party in respect thereof, notify such
Indemnifying Party in writing of the commencement thereof; provided, that
(a) the omission to so notify the Indemnifying Party will not relieve the
Indemnifying Party from any liability that it may have hereunder except to the
extent it has been materially prejudiced by such failure and (b) the omission to
so notify the Indemnifying Party will not relieve the Indemnifying Party from
any liability that it may have to such Indemnified Person other than on account
of this Section 7.2 or otherwise under this Agreement. In case any such
Indemnified Claims are brought against any Indemnified Person and it notifies
the Indemnifying Party of the commencement thereof, the Indemnifying Party will
be entitled to participate therein, and, at its election by providing written
notice to such Indemnified Person, the Indemnifying Party will be entitled to
assume the defense thereof, with counsel reasonably acceptable to such
Indemnified Person; provided, that if the parties (including any impleaded
parties) to any such Indemnified Claims include both such Indemnified Person and
the Indemnifying Party and based on advice of such Indemnified Person’s counsel
there are legal defenses available to such Indemnified Person that are different
from or additional to those available to the Indemnifying Party, such
Indemnified Person shall have the right to select separate counsel to assert
such legal defenses and to otherwise participate in the defense of such
Indemnified Claims. Upon receipt of notice from the Indemnifying Party to such
Indemnified Person of its election to so assume the defense of such Indemnified
Claims with counsel reasonably acceptable to the Indemnified Person, the
Indemnifying Party shall not be liable to such Indemnified Person for expenses
incurred by such Indemnified Person in connection with the defense thereof or
participation therein (other than reasonable and documented costs of
investigation) unless (a) such Indemnified Person shall have employed separate
counsel (in addition to any local counsel) in connection with the assertion of
legal defenses in accordance with the proviso to the immediately preceding
sentence (it being understood, however, that the Indemnifying Party shall not be
liable for the expenses of more than one separate counsel representing the
Indemnified Persons who are parties to such Indemnified Claims (in addition to
one local counsel in each jurisdiction in which local counsel is required)),
(b) after the Indemnifying Party assumes the defense of the Indemnified Claims,
the Indemnified Person determines in good faith that the Indemnifying Party has
failed or is failing to defend such claim and provides written notice of such
determination and the basis for such determination, and such failure is not
reasonably cured within ten (10) Business Days of receipt of such notice, or
(d) the Indemnifying Party shall have authorized in writing the employment of
counsel for such Indemnified Person. Notwithstanding anything herein to the
contrary, the Company and its Subsidiaries shall have sole control over any tax
controversy or tax audit and shall be permitted to settle any liability for
taxes of the Company and its Subsidiaries.

 

7.3                               Settlement of Indemnified Claims. In
connection with any Indemnified Claim for which an Indemnified Person is
assuming the defense in accordance with this Section 7.3, the Indemnifying Party
shall not be liable for any settlement, compromise, or consent to the entry of
any judgment of any Indemnified Claims effected by such Indemnified Person
without the written consent of the Indemnifying Party (which consent shall not
be unreasonably withheld, conditioned or delayed).  If any settlement
compromise, or consent to the entry of any judgment of any Indemnified Claims is
consummated with the written consent of the Indemnifying Party or if there is a
final judgment for the plaintiff in any such Indemnified Claims, the
Indemnifying Party agrees to indemnify and hold harmless each Indemnified Person
from and against any and all Indemnified Losses by reason of such settlement
compromise, consent to the entry of any

 

32

--------------------------------------------------------------------------------



 

judgment or judgment to the extent such Indemnified Losses are otherwise subject
to indemnification by the Indemnifying Party hereunder in accordance with, and
subject to the limitations of, this Section 7.3. The Indemnifying Party shall
not, without the prior written consent of an Indemnified Person (which consent
shall not be unreasonably withheld, conditioned or delayed), effect any
settlement compromise, consent to the entry of any judgment with respect to any
pending or threatened Indemnified Claims in respect of which indemnity or
contribution has been sought hereunder by such Indemnified Person unless
(a) such settlement, compromise or consent includes an unconditional release of
such Indemnified Person from all liability on the claims that are the subject
matter of such Indemnified Claims and (b) such settlement, compromise or consent
does not include any statement as to or any admission of fault, culpability or a
failure to act by or on behalf of any Indemnified Person.

 

7.4                               Contribution.  If for any reason the foregoing
indemnification is unavailable to any Indemnified Person or insufficient to hold
it harmless from Indemnified Losses that are subject to indemnification pursuant
to Section 7.1, then the Indemnifying Party shall contribute to the amount paid
or payable by such Indemnified Person as a result of such loss in such
proportion as is appropriate to reflect not only the relative benefits received
by the Indemnifying Party, on the one hand, and such Indemnified Person, on the
other hand, but also the relative fault of the Indemnifying Party, on the one
hand, and such Indemnified Person, on the other hand, as well as any relevant
equitable considerations. It is hereby agreed that the relative benefits to the
Indemnifying Party, on the one hand, and all Indemnified Persons, on the other
hand, shall be deemed to be in the same proportion as (a) the total value
received or proposed to be received by the Company pursuant to the issuance and
sale of the unsubscribed New Common Shares in the Senior Noteholder Rights
Offering contemplated by this Agreement and the Plan bears to (b) the Backstop
Commitment Premium paid or proposed to be paid to the Backstop Parties. The
Indemnifying Parties also agree that no Indemnified Person shall have any
liability based on their comparative or contributory negligence or otherwise to
the Indemnifying Parties, any Person asserting claims on behalf of or in right
of any of the Indemnifying Parties, or any other Person in connection with an
Indemnified Claim.

 

7.5                               Treatment of Indemnification Payments.  All
amounts paid by an Indemnifying Party to an Indemnified Person under this
Article 7 shall, to the extent permitted by applicable Law, be treated as
adjustments to the Purchase Price for all tax purposes. The provisions of this
Article 7 are an integral part of the transactions contemplated by this
Agreement and without these provisions the Backstop Parties would not have
entered into this Agreement. The Approval Order shall provide that the
obligations of the Company under this Article 7 shall constitute allowed
administrative expenses of the Debtors’ estate under sections 503(b) and 507 of
the Bankruptcy Code and are payable without further order of the Bankruptcy
Court, and that the Company may comply with the requirements of this Article 7
without further order of the Bankruptcy Court.

 

8.                                      MISCELLANEOUS

 

8.1                               Notice.  Any notice or other communication
required or which may be given pursuant to this Agreement will be in writing and
either delivered personally to the addressee or sent via electronic mail,
courier, by certified mail, or registered mail (return receipt requested), and
will be deemed given when so delivered personally or sent via electronic mail,
or, if mailed, five (5) calendar days after the date of mailing, as follows:

 

33

--------------------------------------------------------------------------------



 

if to a Backstop Party, to the address or email address set forth in Schedule 1
hereto:

 

with a copy to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019

 

Attn.:

 

Andrew Rosenberg, Esq.

(arosenberg@paulweiss.com)

Robert Britton, Esq.

(rbritton@paulweiss.com)

John Weber, Esq.

(jweber@paulweiss.com)

 

if to the Company, to:

 

Denver, Colorado 80202

 

Attn.:                 David S. Elkouri
Executive Vice President and Chief Legal Officer
(delkouri@halconresources.com)

 

with copies to:

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

 

Attn.:                 Gary Holtzer, Esq.
(Gary.Holtzer@weil.com)
Alfredo R. Pérez, Esq.
(Alfredo.Perez@weil.com)
Gavin Westerman, Esq.
(Gavin.Westerman@weil.com)
Lauren Tauro, Esq.
(Lauren.Tauro@weil.com)

 

8.2                               Assignment.  Except as described in this
Section 8.2, this Agreement will be binding upon and inure to the benefit of
each and all of the Parties, and neither this Agreement nor any of the rights,
interests or obligations hereunder will be assigned by any of the Parties
without the prior written consent of the Company.  Notwithstanding the
foregoing, any Backstop Party may assign its rights and obligations hereunder
prior to the date upon which the Backstop Notice is delivered to the Backstop
Parties, to (a) any other Consenting Creditor in a manner consistent with the
terms of the RSA that agrees as part of such assignment to assume such Backstop
Party’s Backstop Obligation, or (b) any

 

34

--------------------------------------------------------------------------------



 

Backstop Party or to any of its or their wholly-owned affiliates (and/or any
affiliate that is wholly-owned by any of such Backstop Party’s wholly-owned
affiliates); provided, that, in each case, any such assignment shall not release
such Backstop Party from any of its obligations under this Agreement in the
event that such assignee does not fulfill its obligations hereunder; provided,
further, that (i) such assignee and the assigning Backstop Party shall have duly
executed and delivered to the Company and Weil, Gotshal & Manges LLP a written
notice of such assignment in substantially the form attached as Exhibit A hereto
(a “Notice of Assignment”), and the Company shall have delivered countersigned
copies of such notice to such assignee and the assigning Backstop Party and to
Paul, Weiss, Rifkind, Wharton & Garrison LLP; and (ii) with respect to any
assignee that is not a party to this Agreement, such assignee shall be required,
by delivery of an executed agreement in substantially the form attached as
Exhibit B hereto (a “Joinder Agreement”), to be bound by the obligations of such
assignee’s assigning Backstop Party hereunder.  Upon the effectiveness of any
assignment pursuant to this Section 8.2, the Company shall update Schedule 1
hereto to reflect such assignment.

 

8.3                               Survival. Subject to Section 8.12, (a) all
representations and warranties made in this Agreement and the schedules attached
hereto shall not survive the execution and delivery of this Agreement and
consummation of the Senior Noteholder Rights Offering and (b) covenants and
agreements that by their terms are to be satisfied after the Effective Date,
including, without limitation, the Expense Reimbursement set forth in
Section 2.3.1 and the covenants set forth in Section 5.3, shall survive the
Effective Date until satisfied in accordance with their terms.

 

8.4                               Entire Agreement.  This Agreement, including
the terms of the agreements contemplated hereby and referred to herein
(including the RSA and Equity Rights Offering Documents (as defined in the RSA))
contain the entire agreement by and between the Company and the Backstop Parties
with respect to the transactions contemplated by this Agreement and supersedes
all prior agreements and representations, written or oral, with respect
thereto.  To the extent there is an inconsistency between the provisions in this
Agreement and the agreements contemplated hereby and referred to herein, the
provisions in this Agreement shall control. To the extent there is an
inconsistency between the provisions in this Agreement and the Plan, the Plan
shall control; provided, that notwithstanding anything to the contrary in the
Plan (including any amendments, supplements or modifications thereto) or the
Confirmation Order (and any amendments, supplements or modifications thereto) or
an affirmative vote to accept the Plan submitted by any Backstop Party, nothing
contained in the Plan (including any amendments, supplements or modifications
thereto) or Confirmation Order (including any amendments, supplements or
modifications thereto) shall alter, amend or modify the rights of the Backstop
Parties under this Agreement unless such alteration, amendment or modification
has been made in accordance with Section 8.5.

 

8.5                               Waivers and Amendments.  This Agreement may be
amended, modified or superseded, and the terms and conditions of this Agreement
may be waived, only by a written instrument signed by the Company and the
Backstop Parties who are holders of 66.67% of the aggregate issued and
outstanding principal amount of Senior Notes held by all Backstop Parties (the
“Required Backstop Parties”).  No delay on the part of any Party in

 

35

--------------------------------------------------------------------------------



 

exercising any right, power or privilege pursuant to this Agreement will operate
as a waiver thereof.  No waiver on the part of any Party of any right, power or
privilege pursuant to this Agreement, nor any single or partial exercise of any
right, power or privilege pursuant to this Agreement, shall preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege pursuant to this Agreement.  The rights and remedies provided pursuant
to this Agreement are cumulative and are not exclusive of any rights or remedies
which any Party otherwise may have at law or in equity.  Notwithstanding
anything to the contrary in this Agreement, no amendment that reduces or
otherwise modifies the Backstop Commitment Premium, Purchase Price, or increases
a Backstop Party’s Backstop Obligation or any other funding or financial
obligation of any Backstop Party shall be effective against any Backstop Party
without such Backstop Party’s prior written consent.

 

8.6                               Governing Law; Jurisdiction; Venue; Process. 
This Agreement shall be governed by and construed in accordance with the Laws of
the State of New York, without giving effect to any conflict of laws principles
that would require the application of the Law of any other jurisdiction. Each
Party hereby irrevocably submits, for itself and its property, to the exclusive
jurisdiction of the courts of the State of New York located in the Borough of
Manhattan, for purposes of all legal proceedings arising out of or relating to
this Agreement or the transactions contemplated hereby. Each Party irrevocably
waives, to the fullest extent permitted by Law, any objection which it may now
or hereafter have to the laying of venue of any such proceeding brought in such
a court and any claim that any such proceeding brought in such a court has been
brought in an inconvenient forum.  Notwithstanding the foregoing, during the
pendency of the Chapter 11 Cases, all proceedings contemplated by this
Section 8.6 shall be brought in the Bankruptcy Court.

 

8.7                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which will be deemed an original but all of
which together will constitute one and the same instrument.  All such
counterparts will be deemed an original, will be construed together and will
constitute one and the same instrument.

 

8.8                               Headings.  The headings in this Agreement are
for reference purposes only and will not in any way affect the meaning or
interpretation of this Agreement.

 

8.9                               Severability.  In the event that any one or
more of the provisions contained herein, or the application thereof in any
circumstances, is held invalid, illegal or unenforceable in any respect for any
reason, the validity, legality and enforceability of any such provision in every
other respect and of the remaining provisions contained herein will not be in
any way impaired thereby, it being intended that all of the rights and
privileges of the parties hereto will be enforceable to the fullest extent
permitted by Law.

 

8.10                        Termination.  This Agreement shall terminate:

 

8.10.1              automatically if the RSA is terminated pursuant to the terms
thereof;

 

8.10.2              if the Parties mutually agree in writing to terminate this
Agreement;

 

36

--------------------------------------------------------------------------------



 

8.10.3              at the Company’s election, by written notice to the Backstop
Parties, in the event of a material breach of this Agreement by any Backstop
Party or any Replacing Backstop Party that has prevented the satisfaction of any
condition, or the Company’s or any Backstop Party’s performance of any of its
obligations hereunder or under the RSA, if such violation or breach has not been
waived by the Company or cured in all material respects by the applicable
Backstop Party or Replacing Backstop Parties within ten (10) Business Days after
written notice thereof from the Company (provided, however, that the Company may
not seek to terminate this Agreement based upon a material breach arising out of
its own actions or omissions in breach hereof); or

 

8.10.4              at the Required Backstop Parties’ election, by written
notice to the Company, in the event that a material breach of this Agreement by
the Company has prevented the satisfaction of any condition to the effectiveness
of the Plan, or the Company’s or any Backstop Party’s performance of any of its
obligations hereunder or under the RSA, if such violation or breach has not been
waived by the Required Backstop Parties or been cured in all material respects
by the Company within ten (10) Business Days after written notice thereof from
the Backstop Parties (provided, however, that the Backstop Parties may not seek
to terminate this Agreement based upon a material breach arising out of the
actions or omissions of any Backstop Party in breach hereof);

 

8.11                        Breach.  Regardless of the termination of this
Agreement pursuant to Section 8.10, each Party shall remain liable for any
breaches of this Agreement prior to its termination.

 

8.12                        Effect of Termination.

 

8.12.1              Upon termination of this Agreement pursuant to Section 8.10,
this Agreement shall forthwith become void and there shall be no further
obligations or liabilities on the part of the parties hereto; provided, that
(a) the obligation of the Company to pay the Expense Reimbursement pursuant to
Section 2.3 and to pay the Backstop Commitment Premium if payable pursuant to
Sections 2.2.3 and/or 8.12.2 shall survive the termination of this Agreement and
shall remain in full force and effect until such obligation has been satisfied
(except as otherwise set forth herein), (b) the provisions set forth in this
Section 8.12, Section 8.13, Section 8.14, Section 8.15, Section 8.17,
Section 8.18, Section 8.19 and Section 8.20 shall survive the termination of
this Agreement in accordance with their terms and (c) subject to Section 8.14,
nothing in this Section 8.12 shall relieve any Party from liability for its
intentional fraud or any willful or intentional breach of this Agreement
occurring prior to the date of termination of this Agreement.  For purposes of
this Agreement, “willful or intentional breach” means a breach of this Agreement
that is a consequence of an intentional act undertaken by the breaching party
with the knowledge that the taking of such act would, or would reasonably be
expected to, cause a breach of this Agreement.  For the avoidance of doubt, the
failure to timely pay the Purchase Price by any of the Backstop Parties in
accordance with the terms of this Agreement (and subject to the applicable cure

 

37

--------------------------------------------------------------------------------



 

period set forth in Section 8.10.3) shall constitute a willful breach of this
Agreement.

 

8.12.2              If this Agreement is terminated by the Required Backstop
Parties under Section 8.10.4, the Company shall, promptly after the date of such
termination, pay the Backstop Commitment Premium; provided that such fee is
payable pursuant to Section 2.2.3, entirely in cash to each Backstop Party or
its designee(s). The Backstop Commitment Premium shall (to the extent payable in
cash hereunder) pursuant to an Approval Order, constitute allowed administrative
expenses of the Debtors’ estates under sections 503(b) and 507 of the Bankruptcy
Code and shall be payable by the Debtors as provided in this Agreement without
further order of the Bankruptcy Court.

 

8.13                        Waiver of Jury Trial.  EACH PARTY HEREBY WAIVES TO
THE FULLEST EXTENT PERMITTED BY APPLICALBE LAW ALL RIGHTS TO TRIAL BY JURY IN
ANY JURISDICTION IN ANY ACTION, SUIT OR PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF THIS AGREEMENT, WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE.

 

8.14                        Damages.  Notwithstanding anything to the contrary
in this Agreement, no Party will be liable for, and no Party shall claim or seek
to recover, any punitive, special, indirect or consequential damages or damages
for lost profits.

 

8.15                        Specific Performance.  The Parties agree that
irreparable damage would occur if any provision of this Agreement were not
performed in accordance with the terms hereof and that the Parties shall be
entitled to an injunction or injunctions without the necessity of posting a bond
to prevent breaches of this Agreement or to enforce specifically the performance
of the terms and provisions hereof, in addition to any other remedy to which
they are entitled at law or in equity.  Unless otherwise expressly stated in
this Agreement, no right or remedy described or provided in this Agreement is
intended to be exclusive or to preclude a Party from pursuing other rights and
remedies to the extent available under this Agreement, at law or in equity.

 

8.16                        No Reliance.  No Backstop Party or any of its
Affiliates shall have any duties or obligations to the other Backstop Parties in
respect of this Agreement, the transactions contemplated hereby, the Definitive
Documents or the Restructuring, except those expressly set forth herein. 
Without limiting the generality of the foregoing, (a) no Backstop Party or any
of its Affiliates shall be subject to any fiduciary or other implied duties to
the other Backstop Parties, (b) no Backstop Party or any of its Affiliates shall
have any duty to take any discretionary action or exercise any discretionary
powers on behalf of any other Backstop Party, (c) no Backstop Party or any of
its Affiliates shall have any duty to the other Backstop Parties to obtain,
through the exercise of diligence or otherwise, to investigate, confirm, or
disclose to the other Backstop Parties any information relating to the Company
or any of its Affiliates that may have been

 

38

--------------------------------------------------------------------------------



 

communicated to or obtained by such Backstop Party or any of its Affiliates in
any capacity, (d) no Backstop Party may rely, and each Backstop Party confirms
that it has not relied, on any due diligence investigation that any other
Backstop Party or any Person acting on behalf of such other Backstop Party may
have conducted with respect to the Company or any of its Affiliates or any of
their respective securities, and (e) each Backstop Party acknowledges that no
other Backstop Party is acting as a placement agent, initial purchaser,
underwriter, broker or finder with respect to its Backstop Obligation.

 

8.17                        Publicity.  Except as required by Law, at all times
prior to the Effective Date or the earlier termination of this Agreement in
accordance with its terms, the Company and the Backstop Parties shall consult
with each other prior to issuing any press releases (and provide each other a
reasonable opportunity to review and comment upon such release) or otherwise
making public announcements with respect to the transactions contemplated by
this Agreement.  No Party may identify or use the name of any Backstop Party in
connection with any press release or other public announcement related to this
Agreement without the prior written consent of such Backstop Party.

 

8.18                        Settlement Discussions.  This Agreement and the
transactions contemplated herein are part of a proposed settlement of a dispute
between the Parties.  Nothing herein shall be deemed an admission of any kind. 
Pursuant to section 408 of the U.S. Federal Rules of Evidence and any applicable
state rules of evidence, this Agreement and all negotiations relating thereto
shall not be admissible into evidence in any Legal Proceeding (other than a
legal proceeding to approve or enforce the terms of this Agreement).

 

8.19                        No Recourse.  Notwithstanding anything that may be
expressed or implied in this Agreement, and notwithstanding the fact that
certain of the Parties may be partnerships or limited liability companies, each
Party covenants, agrees and acknowledges that no recourse under this Agreement
or any documents or instruments delivered in connection with this Agreement
shall be had against any Affiliates of any Party other than the parties to this
Agreement and each of their respective successors and permitted assignees under
this Agreement, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any applicable Law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any of the Affiliates of any Party, as
such, for any obligation or liability of any Party or any documents or
instruments delivered in connection herewith for any claim based on, in respect
of or by reason of such obligations or liabilities or their creation; provided,
however, that nothing in this Section 8.19 shall relieve or otherwise limit the
liability of any Party or any of their respective successors or permitted
assigns for any breach or violation of its obligations under this Agreement or
such other documents or instruments.  For the avoidance of doubt, none of the
parties hereto will have any recourse, be entitled to commence any proceeding or
make any claim under this Agreement or in connection with the transactions
contemplated hereby except against any of the parties hereto or their respective
successors and permitted assigns, as applicable.

 

8.20                        Other Interpretive Matters.  Unless otherwise
expressly provided herein, for purposes of this Agreement, the following
rules of interpretation shall apply: (a) when calculating

 

39

--------------------------------------------------------------------------------



 

the period of time before which, within which or following which any act is to
be done or step taken pursuant to this Agreement, the date that is the reference
date in calculating such period shall be excluded and, if the last day of such
period is a non-Business Day, the period in question shall end on the next
succeeding Business Day; (b) any reference in this Agreement to “$” or “dollars”
shall mean U.S. dollars; (c) all exhibits and schedules annexed hereto or
referred to herein are hereby incorporated in and made a part of this Agreement
as if set forth in full herein and any capitalized terms used in any such
exhibit or schedule but not otherwise defined therein shall be defined as set
forth in this Agreement; (d) words imparting the singular number only shall
include the plural and vice versa; (e) words such as “herein,” “hereinafter,”
“hereof,” and “hereunder” refer to this Agreement as a whole and not merely to a
subdivision in which such words appear unless the context otherwise requires;
(f) the word “including” or any variation thereof means “including, without
limitation” and shall not be construed to limit any general statement that it
follows to the specific or similar items or matters immediately following it;
(g) the division of this Agreement into Sections and other subdivisions are for
convenience of reference only and shall not affect or be utilized in construing
or interpreting this Agreement; and (h) all references in this Agreement to any
“Section” are to the corresponding Section of this Agreement unless otherwise
specified.  The parties hereto have participated jointly in the negotiation and
drafting of this Agreement and, in the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as jointly drafted
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any Party by virtue of the authorship of any provision of this
Agreement.

 

[Signature pages follow]

 

40

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.

 

 

 

HALCÓN RESOURCES CORPORATION

 

 

 

 

 

By:

/s/ Richard Little

 

 

Name: Richard Little

 

 

Title: Chief Executive Officer

 

[Signature page to Backstop Commitment Agreement]

 

--------------------------------------------------------------------------------



 

 

BLUE FALCON LIMITED

 

By Brigade Capital Management, LP as

 

Investment Manager

 

 

 

By:

/s/ Patrick Criscillo

 

 

Name: Patrick Criscillo

 

 

Title: Authorized Signatory

 

[Signature page to Backstop Commitment Agreement]

 

--------------------------------------------------------------------------------



 

 

CITY OF PHOENIX EMPLOYEES’

 

RETIREMENT PLAN

 

By Brigade Capital Management, LP as

 

Investment Manager

 

 

 

By:

/s/ Patrick Criscillo

 

 

Name: Patrick Criscillo

 

 

Title: Authorized Signatory

 

[Signature page to Backstop Commitment Agreement]

 

--------------------------------------------------------------------------------



 

 

NORTHROP GRUMMAN PENSION

 

MASTER TRUST

 

By Brigade Capital Management, LP as

 

Investment Manager

 

 

 

By:

/s/ Patrick Criscillo

 

 

Name: Patrick Criscillo

 

 

Title: Authorized Signatory

 

[Signature page to Backstop Commitment Agreement]

 

--------------------------------------------------------------------------------



 

 

GOLDMAN SACHS TRUST II -

 

GOLDMAN SACHS MULTI-

 

MANAGER NON-CORE FIXED

 

INCOME FUND

 

By Brigade Capital Management, LP as

 

Investment Manager

 

 

 

By:

/s/ Patrick Criscillo

 

 

Name: Patrick Criscillo

 

 

Title: Authorized Signatory

 

[Signature page to Backstop Commitment Agreement]

 

--------------------------------------------------------------------------------



 

 

ILLINOIS STATE BOARD OF

 

INVESTMENT

 

By Brigade Capital Management, LP as

 

Investment Manager

 

 

 

By:

/s/ Patrick Criscillo

 

 

Name: Patrick Criscillo

 

 

Title: Authorized Signatory

 

[Signature page to Backstop Commitment Agreement]

 

--------------------------------------------------------------------------------



 

 

FCA CANADA INC. ELECTED

 

MASTER TRUST

 

By Brigade Capital Management, LP as

 

Investment Manager

 

 

 

By:

/s/ Patrick Criscillo

 

 

Name: Patrick Criscillo

 

 

Title: Authorized Signatory

 

[Signature page to Backstop Commitment Agreement]

 

--------------------------------------------------------------------------------



 

 

FCA US LLC MASTER RETIREMENT

 

TRUST

 

By Brigade Capital Management, LP as

 

Investment Manager

 

 

 

By:

/s/ Patrick Criscillo

 

 

Name: Patrick Criscillo

 

 

Title: Authorized Signatory

 

[Signature page to Backstop Commitment Agreement]

 

--------------------------------------------------------------------------------



 

 

JPMORGAN FUNDS - MULTI-

 

MANAGER ALTERNATIVES FUND

 

By Brigade Capital Management, LP as

 

Investment Manager

 

 

 

By:

/s/ Patrick Criscillo

 

 

Name: Patrick Criscillo

 

 

Title: Authorized Signatory

 

[Signature page to Backstop Commitment Agreement]

 

--------------------------------------------------------------------------------



 

 

LOS ANGELES COUNTY

 

EMPLOYEES RETIREMENT

 

ASSOCIATION

 

By Brigade Capital Management, LP as

 

Investment Manager

 

 

 

By:

/s/ Patrick Criscillo

 

 

Name: Patrick Criscillo

 

 

Title: Authorized Signatory

 

[Signature page to Backstop Commitment Agreement]

 

--------------------------------------------------------------------------------



 

 

MEDIOLANUM BEST BRANDS

 

By Brigade Capital Management, LP as

 

Investment Manager

 

 

 

By:

/s/ Patrick Criscillo

 

 

Name: Patrick Criscillo

 

 

Title: Authorized Signatory

 

[Signature page to Backstop Commitment Agreement]

 

--------------------------------------------------------------------------------



 

 

NEW YORK CITY FIRE

 

DEPARTMENT PENSION FUND,

 

SUBCHAPTER TWO

 

By Brigade Capital Management, LP as

 

Investment Manager

 

 

 

By:

/s/ Patrick Criscillo

 

 

Name: Patrick Criscillo

 

 

Title: Authorized Signatory

 

[Signature page to Backstop Commitment Agreement]

 

--------------------------------------------------------------------------------



 

 

NEW YORK CITY POLICE PENSION

 

FUND, SUBCHAPTER 2

 

By Brigade Capital Management, LP as

 

Investment Manager

 

 

 

By:

/s/ Patrick Criscillo

 

 

Name: Patrick Criscillo

 

 

Title: Authorized Signatory

 

[Signature page to Backstop Commitment Agreement]

 

--------------------------------------------------------------------------------



 

 

TEACHERS’ RETIREMENT SYSTEM

 

OF THE CITY OF NEW YORK

 

By Brigade Capital Management, LP as

 

Investment Manager

 

 

 

By:

/s/ Patrick Criscillo

 

 

Name: Patrick Criscillo

 

 

Title: Authorized Signatory

 

[Signature page to Backstop Commitment Agreement]

 

--------------------------------------------------------------------------------



 

 

U.S. HIGH YIELD BOND FUND

 

By Brigade Capital Management, LP as

 

Investment Manager

 

 

 

By:

/s/ Patrick Criscillo

 

 

Name: Patrick Criscillo

 

 

Title: Authorized Signatory

 

[Signature page to Backstop Commitment Agreement]

 

--------------------------------------------------------------------------------



 

 

SEI GLOBAL MASTER FUND PLC
THE SEI HIGH YIELD FIXED
INCOME FUND

 

By Brigade Capital Management, LP as
Investment Manager

 

 

 

By:

/s/ Patrick Criscillo

 

 

Name: Patrick Criscillo

 

 

Title: Authorized Signatory

 

[Signature page to Backstop Commitment Agreement]

 

--------------------------------------------------------------------------------



 

 

SEI INSTITUTIONAL INVESTMENTS
TRUST-HIGH YIELD BOND FUND

 

By Brigade Capital Management, LP as
Investment Manager

 

 

 

By:

/s/ Patrick Criscillo

 

 

Name: Patrick Criscillo

 

 

Title: Authorized Signatory

 

[Signature page to Backstop Commitment Agreement]

 

--------------------------------------------------------------------------------



 

 

SEI INSTITUTIONAL MANAGED
TRUST-HIGH YIELD BOND FUND

 

By Brigade Capital Management, LP as
Investment Manager

 

 

 

By:

/s/ Patrick Criscillo

 

 

Name: Patrick Criscillo

 

 

Title: Authorized Signatory

 

[Signature page to Backstop Commitment Agreement]

 

--------------------------------------------------------------------------------



 

 

GIC PRIVATE LIMITED

 

By Brigade Capital Management, LP as

 

Investment Manager

 

 

 

By:

/s/ Patrick Criscillo

 

 

Name: Patrick Criscillo

 

 

Title: Authorized Signatory

 

[Signature page to Backstop Commitment Agreement]

 

--------------------------------------------------------------------------------



 

 

ST. JAMES’S PLACE DIVERSIFIED
BOND UNIT TRUST

 

By Brigade Capital Management, LP as
Investment Manager

 

 

 

By:

/s/ Patrick Criscillo

 

 

Name: Patrick Criscillo

 

 

Title: Authorized Signatory

 

[Signature page to Backstop Commitment Agreement]

 

--------------------------------------------------------------------------------



 

 

SAS TRUSTEE CORPORATION

 

By Brigade Capital Management, LP as

 

Investment Manager

 

 

 

By:

/s/ Patrick Criscillo

 

 

Name: Patrick Criscillo

 

 

Title: Authorized Signatory

 

[Signature page to Backstop Commitment Agreement]

 

--------------------------------------------------------------------------------



 

 

TCORPIM HIGH YIELD FUND

 

By Brigade Capital Management, LP as

 

Investment Manager

 

 

 

By:

/s/ Patrick Criscillo

 

 

Name: Patrick Criscillo

 

 

Title: Authorized Signatory

 

[Signature page to Backstop Commitment Agreement]

 

--------------------------------------------------------------------------------



 

 

LION POINT MASTER, LP

 

By: Lion Point Capital GP, LLC, its general partner

 

 

 

By:

/s/ James Murphy

 

 

Name: James Murphy

 

 

Title: Authorized Signatory

 

[Signature page to Backstop Commitment Agreement]

 

--------------------------------------------------------------------------------



 

 

LUMINUS ENERGY PARTNERS

 

MASTER FUND, LTD

 

 

 

By:

/s/ Shawn R. Singh

 

 

Name: Shawn R. Singh

 

 

Title: Authorized Signatory

 

[Signature page to Backstop Commitment Agreement]

 

--------------------------------------------------------------------------------

 



 

 

OAKTREE OPPORTUNITIES FUND X

 

HOLDINGS (DELAWARE), L.P.

 

 

 

By: Oaktree Fund GP, LLC

 

Its: General Partner

 

 

 

By: Oaktree Fund GP I, L.P.

 

Its: Managing Member

 

 

 

By:

/s/ Allen Li

 

 

Name: Allen Li

 

 

Title: Authorized Signatory

 

 

 

 

By:

/s/ Emily Stephens

 

 

Name: Emily Stephens

 

 

Title: Authorized Signatory

 

[Signature page to Backstop Commitment Agreement]

 

--------------------------------------------------------------------------------



 

 

OAKTREE OPPS XB HOLDCO LTD.

 

 

 

By: Oaktree Capital Management, L.P.

 

Its: Director

 

 

 

By:

/s/ Allen Li

 

 

Name: Allen Li

 

 

Title: Vice President

 

 

 

 

By:

/s/ Emily Stephens

 

 

Name: Emily Stephens

 

 

Title: Managing Director

 

[Signature page to Backstop Commitment Agreement]

 

--------------------------------------------------------------------------------



 

 

OAKTREE OPPORTUNITIES FUND XB

 

HOLDINGS (DELAWARE), L.P.

 

 

 

By: Oaktree Fund GP, LLC

 

Its: General Partner

 

 

 

By: Oaktree Fund GP I, L.P.

 

Its: Managing Member

 

 

 

By:

/s/ Allen Li

 

 

Name: Allen Li

 

 

Title: Authorized Signatory

 

 

 

 

By:

/s/ Emily Stephens

 

 

Name: Emily Stephens

 

 

Title: Authorized Signatory

 

[Signature page to Backstop Commitment Agreement]

 

--------------------------------------------------------------------------------



 

 

OAKTREE VALUE OPPORTUNITIES FUND

 

HOLDINGS, L.P.

 

 

 

By: Oaktree Value Opportunities Fund GP, L.P.

 

Its: General Partner

 

 

 

By: Oaktree Value Opportunities Fund GP Ltd.

 

Its: General Partner

 

 

 

By: Oaktree Capital Management, L.P.

 

Its: Director

 

 

 

By:

/s/ Allen Li

 

 

Name: Allen Li

 

 

Title: Vice President

 

 

 

 

By:

/s/ Emily Stephens

 

 

Name: Emily Stephens

 

 

Title: Managing Director

 

[Signature page to Backstop Commitment Agreement]

 

--------------------------------------------------------------------------------



 

 

GEN IV INVESTMENT

 

OPPORTUNITIES, LLC

 

 

 

By:

/s/ Paul Segal

 

 

Name: Paul Segal

 

 

Title: President

 

[Signature page to Backstop Commitment Agreement]

 

--------------------------------------------------------------------------------

 



 

SCHEDULE 1

 

Backstop Parties

 

Backstop Party

 

Backstop
Commitment

 

Backstop
Percentage

 

Face Amount of
Senior Notes Held

 

Address

 

[On file with the Company]

 

 

 

 

 

 

 

 

 

Total:

 

$

150,150,000

 

100.00

%

 

 

 

 

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

Form of Notice of Assignment

 

Halcón Resources Corporation

1801 California Street, Suite 3500

Denver, Colorado 80202

Attn.:                 David S. Elkouri
Executive Vice President and Chief Legal Officer
(delkouri@halconresources.com)

 

with copies to:

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attn.:                 Gary Holtzer, Esq.
(Gary.Holtzer@weil.com)
Alfredo R. Perez, Esq.
(Alfredo.Perez@weil.com)
Lauren Tauro, Esq.
(Lauren.Tauro@weil.com)

 

[            ]

[Address]

Attn.: [   ]

Email address: [     ]

 

Re:                             Transfer Notice Under Backstop Agreement

 

Reference is hereby made to that certain Backstop Commitment Agreement, dated as
of August 2, 2019, (the “Backstop Commitment Agreement”), by and among the
Company and the Backstop Parties. Capitalized terms used but not defined herein
shall have the meanings assigned to them in the Backstop Commitment Agreement.

 

The purpose of this notice (“Notice”) is to advise you, pursuant to Section 8.2
of the Backstop Commitment Agreement, of the proposed transfer by [·] (the
“Transferor”) to [·] (the “Transferee”) of the Backstop Commitment representing
[·]% of the aggregate Backstop Commitments as of the date hereof, which
represents $[·] of the Transferor’s Backstop Commitment (or [·]% of the
aggregate Backstop Commitments). [If applicable: The Transferee represents to
the Company and the Transferor that it is a Backstop Party under the Backstop
Commitment Agreement.]

 

By signing this Notice below, Transferee represents to the Company and the
Transferor that it will execute and deliver a joinder to the Backstop Agreement.

 

--------------------------------------------------------------------------------



 

This Notice shall serve as a transfer notice in accordance with the terms of the
Backstop Commitment Agreement. Please acknowledge receipt of this Notice
delivered in accordance with Section 8.2 by returning a countersigned copy of
this Notice to counsel to the Backstop Parties via the contact information set
forth above.

 

--------------------------------------------------------------------------------



 

EXHIBIT B

 

Form of Joinder Agreement

 

JOINDER AGREEMENT

 

This Joinder Agreement (the “Joinder Agreement”) to the Backstop Commitment
Agreement dated as of August 2, 2019 (as amended, supplemented or otherwise
modified from time to time, the “Backstop Commitment Agreement”), among the
Company and the Backstop Parties is executed and delivered by the undersigned
(the “Joining Party”) as of                      , 2019 (the “Joinder Date”). 
Each capitalized term used herein but not otherwise defined shall have the
meaning set forth in the Backstop Commitment Agreement.

 

Agreement to be Bound.  The Joining Party hereby agrees to be bound by all of
the terms of the Backstop Commitment Agreement, a copy of which is attached to
this Joinder Agreement as Annex 1 (as the same has been or may be hereafter
amended, restated or otherwise modified from time to time in accordance with the
provisions hereof).  The Joining Party shall hereafter be deemed to be a
“Backstop Party” for all purposes under the Backstop Commitment Agreement.

 

Representations and Warranties.  The Joining Party hereby severally and not
jointly makes the representations and warranties of the Backstop Parties as set
forth in Section 4 of the Backstop Commitment Agreement to the Company as of the
date hereof.

 

Governing Law.  This Joinder Agreement shall be governed by and construed in
accordance with the Laws of the State of New York, but without giving effect to
applicable principals of conflicts of law to the extent that the application of
the Law of another jurisdiction would be required thereby.

 

[Signature pages to follow]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be executed as
of the date first written above.

 

 

[JOINING PARTY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Joinder Agreement to Backstop Commitment Agreement]

 

--------------------------------------------------------------------------------